
Exhibit 10.1
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,
 
as Issuer
 
and
 
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
 
as Trustee and Series 2005-2 Agent
 
_____________________
 
AMENDED AND RESTATED SERIES 2005-2 SUPPLEMENT
 
dated as of May 20, 2008
 
to
 
SECOND AMENDED AND RESTATED BASE INDENTURE
 
dated as of June 3, 2004
 
_____________________


--------------------------------------------------------------------------------



Table of Contents


   
Page
 
ARTICLE I DEFINITIONS
 
 
 
2
 
ARTICLE II SERIES 2005-2 ALLOCATIONS
 
 
 
25
Section 2.1 Establishment of Series 2005-2 Collection Account, Series 2005-2
Excess Collection Account and Series 2005-2 Accrued Interest Account
 
25
Section 2.2 Allocations with Respect to the Series 2005-2 Notes
 
25
Section 2.3 Payments to Noteholders and Each Series 2005-2 Interest Rate Swap
Counterparty
 
29
Section 2.4 Payment of Note Interest
 
33
Section 2.5 Payment of Note Principal
 
33
Section 2.6 Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment
 
37
Section 2.7 Series-2005-2 Reserve Account
 
38
Section 2.8 Series 2005-2 Letters of Credit and Series 2005-2 Cash Collateral
Account
 
40
Section 2.9 Series 2005-2 Distribution Account
 
44
Section 2.10 Series 2005-2 Interest Rate Swaps
 
46
Section 2.11 Series 2005-2 Accounts Permitted Investments
 
47
Section 2.12 Series 2005-2 Demand Notes Constitute Additional Collateral for
Series 2005-2 Notes
 
47
 
ARTICLE III AMORTIZATION EVENTS
 
 
 
48
 
ARTICLE IV RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
 
 
49
 
ARTICLE V FORM OF SERIES 2005-2 NOTES
 
 
 
51
Section 5.1 Restricted Global Series 2005-2 Notes
 
51
Section 5.2 Temporary Global Series 2005-2 Notes; Permanent Global Series 2005-2
Notes
 
51
 
ARTICLE VI GENERAL
 
 
 
51
Section 6.1 Optional Repurchase
 
51
Section 6.2 Information
 
52
Section 6.3 Exhibits
 
52
Section 6.4 Ratification of Base Indenture
 
52
Section 6.5 Counterparts
 
52
Section 6.6 Governing Law
 
52
Section 6.7 Amendments
 
52
Section 6.8 Discharge of Indenture
 
53




--------------------------------------------------------------------------------






Table of Contents
(continued)


   
Page
Section 6.9 Notice to Surety Provider, Rating Agencies and each Series 2005-2
Interest Rate Swap Counterparty
 
53
Section 6.10 Certain Rights of Surety Provider
 
53
Section 6.11 Surety Provider Deemed Noteholder and Secured Party
 
53
Section 6.12 Capitalization of ABRCF
 
54
Section 6.13 [RESERVED]
 
54
Section 6.14 Third Party Beneficiary
 
54
Section 6.15 Prior Notice by Trustee to Surety Provider
 
54
Section 6.16 Effect of Payments by the Surety Provider
 
54
Section 6.17 Series 2005-2 Demand Notes
 
55
Section 6.18 Subrogation
 
55
Section 6.19 Termination of Supplement
 
55
Section 6.20 Condition to Termination of ABRCF’s Obligations
 
55
Section 6.21 Confidential Information.
 
56
Section 6.22 Conditions to Effectiveness.
 
57


--------------------------------------------------------------------------------



AMENDED AND RESTATED SERIES 2005-2 SUPPLEMENT, dated as of May 20, 2008 (this
“Supplement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known
as Cendant Rental Car Funding (AESOP) LLC), a special purpose limited liability
company established under the laws of Delaware (“ABRCF”), The Bank of New York
Trust Company, N.A. (as successor in interest to The Bank of New York) (“BNY”),
a limited purpose national banking association with trust powers, as trustee (in
such capacity, and together with its successors in trust thereunder as provided
in the Base Indenture referred to below, the “Trustee”), and BNY, as agent (in
such capacity, the “Series 2005-2 Agent”) for the benefit of the Series 2005-2
Noteholders, each Series 2005-2 Interest Rate Swap Counterparty and the Surety
Provider, to the Second Amended and Restated Base Indenture, dated as of June 3,
2004, between ABRCF and the Trustee (as amended, modified or supplemented from
time to time, exclusive of Supplements creating a new Series of Notes, the “Base
Indenture”).
 
 
PRELIMINARY STATEMENT
 
WHEREAS, ABRCF, the Trustee and the Series 2005-2 Agent entered into the Series
2005-2 Supplement, dated as of March 22, 2005 (the “Original Series 2005-2
Supplement”), pursuant to which the Series 2005-2 Notes were issued;
 
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement may be
amended with the consent of ABRCF, the Trustee, any applicable Enhancement
Provider and the Required Noteholders of a Series of Notes;
 
WHEREAS, pursuant to Section 11.11 of the Original Series 2005-2 Supplement, the
requirement contained in Section 12.2 of the Base Indenture shall be satisfied
upon attaining the consent of the Requisite Noteholders and the Surety Provider;
and
 
WHEREAS, the parties hereto desire to amend and restate the Original Series
2005-2 Supplement as set forth herein and upon (i) the effectiveness of the
letter dated as of the date hereof (the “Terminated Surety Provider Consent &
Release Letter”) between ABRCF, the Trustee and the Terminated Surety Provider,
(ii) the effectiveness of the letter dated as of the date hereof (collectively,
the “Series 2005-2 Noteholder Consent Letter”) between ABRCF, the Trustee and
each of the Series 2005-2 Noteholders and (iii) the satisfaction of the
conditions precedent set forth in Section 6.22 hereof, each of the Terminated
Surety Provider and the Surety Provider will have consented to the amendment and
restatement of the Original Series 2005-2 Supplement as set forth herein.
 
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
DESIGNATION
 
There was created a Series of Notes issued pursuant to the Base Inden­ture and
the Original Series 2005-2 Supplement and such Series of Notes was designated
generally as Series 2005-2 Floating Rate Rental Car Asset Backed Notes (the
“Series 2005-2 Notes”).
 
The proceeds from the initial sale of the Series 2005-2 Notes were deposited in
the Collection Account and were paid to ABRCF and used to make Loans under the
Loan
 
1

--------------------------------------------------------------------------------


Agreements to the extent that the Borrowers have requested Loans thereunder and
Eligible Vehicles were available for acquisition or refinancing thereunder on
the date of the Original Series 2005-2 Supplement.  Any such portion of proceeds
not so used to make Loans were deemed to be Principal Collections.
 
The Series 2005-2 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture).  Accordingly, all references in this
Supplement to “all” Series of Notes (and all references in this Supplement to
terms defined in the Base Indenture that contain references to “all” Series of
Notes) shall refer to all Series of Notes other than Segregated Series of Notes.
 
 
ARTICLE I
 
DEFINITIONS
 
(a)           All capitalized terms not otherwise defined herein are defined in
the Definitions List attached to the Base Indenture as Schedule I thereto.  All
Article, Section, Subsection or Exhibit references herein shall refer to
Articles, Sections, Subsections or Exhibits of this Supplement, except as
otherwise provided herein.  Unless otherwise stated herein, as the context
otherwise requires or if such term is otherwise defined in the Base Indenture,
each capitalized term used or defined herein shall relate only to the Series
2005-2 Notes and not to any other Series of Notes issued by ABRCF.  In the event
that a term used herein shall be defined both herein and in the Base Indenture,
the definition of such term herein shall govern.
 
(b)           The following words and phrases shall have the following meanings
with respect to the Series 2005-2 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
 
“A&R Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 6.22 hereto have been satisfied.
 
“ABCR” means Avis Budget Car Rental, LLC (formerly known as Cendant Car Rental
Group, LLC).
 
“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.
 
“Authorized Newspaper” means the Luxemburger Wort or other daily newspaper of
general circulation in Luxembourg (or if publication is not practical in
Luxembourg, in Europe).
 
“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which the Surety Provider or banking institutions in New York City or in the
city in which the corporate trust office of the Trustee is located are
authorized or obligated by law or executive order to close.
 
2

--------------------------------------------------------------------------------


“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to the Series 2005-2 Letters of Credit.
 
“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to the Series 2005-2 Letters of Credit.
 
“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to the Series 2005-2 Letters of Credit.
 
“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to the Series 2005-2 Letters of Credit.
 
“Clearstream” is defined in Section 5.2.
 
“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in effect on the date such
Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the
time of the execution and delivery of such new post-petition Manufacturer
Program, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder; provided that notwithstanding
the foregoing, the Confirmation Condition shall be deemed satisfied until the
90th calendar day following the initial filing in respect of such Chapter 11
Proceedings.
 
“Consent” is defined in Article IV.
 
“Consent Period Expiration Date” is defined in Article IV.
 
“Demand Note Issuer” means each issuer of a Series 2005-2 Demand Note.
 
“Designated Amounts” is defined in Article IV.
 
“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2005-2 Letter of Credit, or any combination thereof, as the
context may require.
 
“Euroclear” is defined in Section 5.2.
 
3

--------------------------------------------------------------------------------


“Excess Collections” is defined in Section 2.3(f)(i).
 
“Excluded Receivable Amount” means, as of any date of determination, the greater
of the Moody’s Excluded Receivable Amount and the Standard & Poor’s Excluded
Receivable Amount as of such date.
 
“Finance Guide” means the Black Book Official Finance/Lease Guide.
 
“Fixed Rate Payment” means, for any Distribution Date, the amount, if any,
payable by ABRCF as the “Fixed Amount” under any Series 2005-2 Interest Rate
Swap after the netting of payments due to ABRCF as the “Floating Amount” from
the Series 2005-2 Interest Rate Swap Counterparty under such Series 2005-2
Interest Rate Swap on such Distribution Date.
 
“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.
 
“Insurance Agreement” means the Insurance Agreement, dated as of A&R Effective
Date, among the Surety Provider, the Trustee and ABRCF, which shall constitute
an “Enhancement Agreement” with respect to the Series 2005-2 Notes for all
purposes under the Indenture.
 
“Insured Principal Deficit Amount” means, with respect to any Distribution Date,
the excess, if any, of (a) the Series 2005-2 Outstanding Principal Amount on
such Distribution Date (after giving effect to the distribution of the Monthly
Total Principal Allocation for the Related Month) over (b) the sum of the Series
2005-2 Available Reserve Account Amount on such Distribution Date (after only
giving effect to the withdrawal of any amounts in the Series 2005-2 Reserve
Account made pursuant to Section 2.3(d) on such Distribution Date), the Series
2005-2 Letter of Credit Amount on such Distribution Date (after giving effect
only to the withdrawal of any amounts in the Series 2005-2 Cash Collateral
Account pursuant to Section 2.3(c) on such Distribution Date) and the Series
2005-2 AESOP I Operating Lease Loan Agreement Borrowing Base on such
Distribution Date.
 
“Lease Deficit Disbursement” means an amount drawn under a Series 2005-2 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.
 
“LIBOR” means, with respect to each Series 2005-2 Interest Period, a rate per
annum to be determined by the Trustee as follows:
 
(i)           On each LIBOR Determination Date, the Trustee will determine the
London interbank offered rate for U.S. dollar deposits for one month that
appears on the Reuters Screen LIBOR01 Page as it relates to U.S. dollars as of
11:00 a.m., London time, on such LIBOR Determination Date;
 
(ii)           If, on any LIBOR Determination Date, such rate does not appear on
the Reuters Screen LIBOR01 Page, the Trustee will request that the principal
London offices of each of four major banks in the London interbank market
selected by the Trustee
 
4

--------------------------------------------------------------------------------


provide the Trustee with offered quotations for deposits in U.S. dollars for a
period of one month, commencing on the first day of such Series 2005-2 Interest
Period, to prime banks in the London interbank market at approximately 11:00
a.m., London time, on such LIBOR Determination Date and in a principal amount
equal to an amount of not less than $250,000 that is representative of a single
transaction in such market at such time.  If at least two such quotations are
provided, “LIBOR” for such Series 2005-2 Interest Period will be the arithmetic
mean of such quotations; or
 
(iii)           If fewer than two such quotations are provided pursuant to
clause (ii), “LIBOR” for such Series 2005-2 Interest Period will be the
arithmetic mean of rates quoted by three major banks in the City of New York
selected by the Trustee at approximately 11:00 a.m., New York City time, on such
LIBOR Determination Date for loans in U.S. dollars to leading European banks,
for a period of one month, commencing on the first day of such Series 2005-2
Interest Period, and in a principal amount equal to an amount of not less than
$250,000 that is representative of a single transaction in such market at such
time; provided, however, that if the banks selected as aforesaid by such Trustee
are not quoting rates as mentioned in this sentence, “LIBOR” for such Series
2005-2 Interest Period will be the same as “LIBOR” for the immediately preceding
Series 2005-2 Interest Period.
 
“LIBOR Determination Date” means, with respect to any Series 2005-2 Interest
Period, the second London Banking Day preceding the first day of such Series
2005-2 Interest Period.
 
“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.
 
“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and (iii)
any other Non-Program Vehicles that are subject to a Manufacturer Program with
an Eligible Non-Program Manufacturer with respect to which no Manufacturer Event
of Default has occurred and is continuing) and (b) the average of the aggregate
Adjusted Net Book Value of all Adjusted Program Vehicles, in the case of each of
clause (a) and (b) leased under the AESOP I Operating Lease and the Finance
Lease as of the preceding Determination Date and the two Determination Dates
precedent thereto.
 
“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2005-2 Principal Allocations with respect to such Related Month.
 
“Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to ABRCF and the Trustee and consented to by the
Surety Provider with respect to such Moody’s Non-Investment Grade Manufacturer;
provided, however, that as of the A&R Effective
 
5

--------------------------------------------------------------------------------


Date the Moody’s Excluded Manufacturer Receivable Specified Percentage for each
Moody’s Non-Investment Grade Manufacturer shall be 100%; providedfurther that
the initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non-Investment Grade
Manufacturer after the A&R Effective Date shall be 100%.
 
“Moody’s Excluded Receivable Amount” means, as of any date of determination, the
sum of the following amounts with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date:  the product of (i) to the extent such amounts are
included in the calculation of AESOP I Operating Lease Loan Agreement Borrowing
Base as of such date, all amounts receivable, as of such date, by AESOP Leasing
or the Intermediary from such Moody’s Non-Investment Grade Manufacturer and (ii)
the Moody’s Excluded Manufacturer Receivable Specified Percentage for such
Moody’s Non-Investment Grade Manufacturer as of such date.
 
“Moody’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “Baa3” from
Moody’s; provided that any Manufacturer whose long-term senior unsecured debt
rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after the
A&R Effective Date shall not be deemed a Moody’s Non-Investment Grade
Manufacturer until the thirtieth (30th) calendar day following such downgrade.
 
“Original Series 2005-2 Closing Date” means March 22, 2005.
 
“Past Due Rent Payment” is defined in Section 2.2(g).
 
“Permanent Global Series 2005-2 Note” is defined in Section 5.2.
 
“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2005-2 Demand Notes included in the Series 2005-2 Demand Note Payment
Amount as of the Series 2005-2 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one-year period, (x) the Pre-Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence for all Demand
Note Issuers and (y) the Pre-Preference Period Demand Note Payments as of any
date after the conclusion or dismissal of such proceedings shall equal the
Series 2005-2 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.
 
“Premium Letter” means the premium letter, dated as of the A&R Effective Date,
among the Surety Provider, the Trustee and ABRCF.
 
“Principal Deficit Amount” means, as of any date of determination, the excess,
if any, of (i) the Series 2005-2 Invested Amount on such date (after giving
effect to the distribution
 
6

--------------------------------------------------------------------------------


of the Monthly Total Principal Allocation for the Related Month if such date is
a Distribution Date) over (ii) the Series 2005-2 AESOP I Operating Lease Loan
Agreement Borrowing Base on such date; provided, however the Principal Deficit
Amount on any date occurring during the period commencing on and including the
date of the filing by any of the Lessees of a petition for relief under Chapter
11 of the Bankruptcy Code to but excluding the date on which each of the Lessees
shall have resumed making all payments of the portion of Monthly Base Rent
relating to Loan Interest required to be made under the AESOP I Operating Lease,
shall mean the excess, if any, of (x) the Series 2005-2 Invested Amount on such
date (after giving effect to the distribution of Monthly Total Principal
Allocation for the Related Month if such date is a Distribution Date) over (y)
the sum of (1) the Series 2005-2 AESOP I Operating Lease Loan Agreement
Borrowing Base on such date and (2) the lesser of (a) the Series 2005-2
Liquidity Amount on such date and (b) the Series 2005-2 Required Liquidity
Amount on such date.
 
“Pro Rata Share” means, with respect to any Series 2005-2 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2005-2 Letter of Credit
Provider’s Series 2005-2 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2005-2 Letters of Credit as
of such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2005-2 Letter of Credit Provider as of any date, if
such Series 2005-2 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2005-2
Letter of Credit made prior to such date, the available amount under such Series
2005-2 Letter of Credit Provider’s Series 2005-2 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2005-2 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2005-2 Letter of Credit).
 
“Qualified Interest Rate Swap Counterparty” means a counterparty (A) who is
acceptable to the Surety Provider (in the exercise of its reasonable judgment)
and (B) who is a bank or other financial institution, which is acceptable to
each Rating Agency or which has, or which has all of its obligations under its
Series 2005-2 Interest Rate Swap guaranteed by a Person that has, (i) a
short-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A-1”, or if such bank, financial institution or
Person does not have a short-term senior, unsecured debt rating, then a
long-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A+”, in each case, from Standard & Poor’s and (ii) a
short-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of “P-1”, or if such bank, financial institution or Person does
not have a short-term senior, unsecured debt rating, then a long-term senior,
unsecured debt, deposit, claims paying or credit (as the case may be) rating of
at least “A1”, in each case, from Moody’s.
 
“Requisite Noteholders” means Series 2005-2 Noteholders holding more than 50% of
the Series 2005-2 Invested Amount.
 
“Restricted Global Series 2005-2 Note” is defined in Section 5.1.
 
7

--------------------------------------------------------------------------------


“Reuters Screen LIBOR01 Page” means the display page currently designated as the
Reuters Screen LIBOR01 Page (or such other page as may replace such page on such
service for the purpose of displaying comparable rates) as reported by Bloomberg
Financial Market Commodities News.
 
“Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date.  For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if the Finance Guide is being
published but such Vehicle is not included therein, the Market Value of such
Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted
Net Book Value of such Adjusted Program Vehicle and (y) in the case of a
Non-Program Vehicle, the Net Book Value of such Non-Program Vehicle provided,
further, that if the Finance Guide is not being published, the Market Value of
such Vehicle shall be based on an independent third-party data source selected
by the Administrator and approved by each Rating Agency that is rating any
Series of Notes and the Surety Provider (such approval not to be unreasonably
withheld or delayed), at the request of ABRCF based on the average equipment and
average mileage of each Vehicle of such model class and model year then leased
under the AESOP I Operating Lease or the Finance Lease; provided, further, that
if no such third-party data source or methodology shall have been so approved or
any such third-party data source or methodology is not available, the Market
Value of such Vehicle shall be equal to a reasonable estimate of the wholesale
market value of such Vehicle as determined by the Administrator, based on the
Net Book Value of such Vehicle and any other factors deemed relevant by the
Administrator.
 
“Series 2002-2 Notes” means the Series of Notes designated as the Series 2002-2
Notes.
 
“Series 2002-3 Notes” means the Series of Notes designated as the Series 2002-3
Notes.
 
“Series 2003-2 Notes” means the Series of Notes designated as the Series 2003-2
Notes.
 
8

--------------------------------------------------------------------------------


“Series 2003-3 Notes” means the Series of Notes designated as the Series 2003-3
Notes.
 
“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.
 
“Series 2003-5 Notes” means the Series of Notes designated as the Series 2003-5
Notes.
 
“Series 2004-1 Notes” means the Series of Notes designated as the Series 2004-1
Notes.
 
“Series 2004-2 Notes” means the Series of Notes designated as the Series 2004-2
Notes.
 
“Series 2005-1 Notes” means the Series of Notes designated as the Series 2005-1
Notes.
 
“Series 2005-2 Notes” means the Series of Notes designated as the Series 2005-2
Notes.
 
“Series 2005-4 Notes” means the Series of Notes designated as the Series 2005-4
Notes.
 
“Series 2006-1 Notes” means the Series of Notes designated as the Series 2006-1
Notes.
 
“Series 2006-2 Notes” means the Series of Notes designated as the Series 2006-2
Notes.
 
“Series 2007-2 Notes” means the Series of Notes designated as the Series 2007-2
Notes.
 
“Series 2008-1 Notes” means the Series of Notes designated as the Series 2008-1
Notes.
 
“Series 2005-2 Accounts” means each of the Series 2005-2 Distribution Account,
the Series 2005-2 Reserve Account, the Series 2005-2 Collection Account, the
Series 2005-2 Excess Collection Account, the Series 2005-2 Cash Collateral
Account and the Series 2005-2 Accrued Interest Account.
 
“Series 2005-2 Accrued Interest Account” is defined in Section 2.1(b).
 
“Series 2005-2 Adjusted Monthly Interest” means, for any Distribution Date, the
sum of (i) an amount equal to the product of (1) the Series 2005-2 Note Rate for
the Series 2005-2 Interest Period ending on the day preceding such Distribution
Date, (2) the Series 2005-2 Outstanding Principal Amount on the first day of
such Series 2005-2 Interest Period and (3) a fraction, the numerator of which is
the actual number of days in such Series 2005-2 Interest
 
9

--------------------------------------------------------------------------------


Period and the denominator of which is 360, and (ii) any amount described in
clause (i) with respect to a prior Distribution Date that remains unpaid as of
such Distribution Date (together with any accrued interest on such amount at the
Series 2005-2 Note Rate).
 
 
“Series 2005-2 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2005-2 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Excluded Receivable Amount as of such date.
 
 
“Series 2005-2 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2005-2 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.
 
 
“Series 2005-2 Agent” is defined in the recitals hereto.
 
“Series 2005-2 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2005-2 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).
 
“Series-2005-2 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2005-2 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).
 
“Series 2005-2 Carryover Controlled Amortization Amount” means, with respect to
any Related Month during the Series 2005-2 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Series 2005-2 Noteholders pursuant to Section 2.5(e) for the
previous Related Month was less than the Series 2005-2 Controlled Distribution
Amount for the previous Related Month; provided, however, that for the first
Related Month in the Series 2005-2 Controlled Amortization Period, the Series
2005-2 Carryover Controlled Amortization Amount shall be zero.
 
“Series 2005-2 Cash Collateral Account” is defined in Section 2.8(f).
 
“Series 2005-2 Cash Collateral Account Collateral” is defined in Section 2.8(a).
 
“Series 2005-2 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2005-2 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2005-2 Liquidity Amount (after giving effect to any withdrawal from the Series
2005-2 Reserve Account on such Distribution Date) over the Series 2005-2
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2005-2 Enhancement Amount (after giving effect to any withdrawal
from the Series 2005-2 Reserve Account on such Distribution Date) over the
Series 2005-2 Required Enhancement Amount on such Distribution Date; provided,
however that, on any date after the Series 2005-2 Letter of Credit Termination
Date, the Series 2005-2 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2005-2 Available Cash Collateral Account
 
10

--------------------------------------------------------------------------------


Amount over (y) the Series 2005-2 Demand Note Payment Amount minus the
Pre-Preference Period Demand Note Payments as of such date.
 
“Series 2005-2 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2005-2 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2005-2 Letter of Credit Liquidity Amount as
of such date.
 
“Series 2005-2 Collateral” means the Collateral, each Series 2005-2 Letter of
Credit, each Series 2005-2 Demand Note, the Series 2005-2 Distribution Account
Collateral, the Series 2005-2 Interest Rate Swap Collateral, the Series 2005-2
Cash Collateral Account Collateral and the Series 2005-2 Reserve Account
Collateral.
 
“Series 2005-2 Collection Account” is defined in Section 2.1(b).
 
“Series 2005-2 Controlled Amortization Amount” means (i) with respect to any
Related Month during the Series 2005-2 Controlled Amortization Period other than
the Related Month immediately preceding the Series 2005-2 Expected Final
Distribution Date, $41,666,666.66 and (ii) with re­spect to the Related Month
immediately preceding the Series 2005-2 Expected Final Distribution Date,
$41,666,666.70.
 
“Series 2005-2 Controlled Amortization Period” means the period commencing at
the opening of business on November 1, 2011 (or, if such day is not a Business
Day, the Business Day immediately preceding such day) and continuing to the
earliest of (i) the commencement of the Series 2005-2 Rapid Amortization Period,
(ii) the date on which the Series 2005-2 Notes are fully paid and (iii) the
termination of the Indenture.
 
“Series 2005-2 Controlled Distribution Amount” means, with respect to any
Related Month during the Series 2005-2 Controlled Amortization Period, an amount
equal to the sum of the Series 2005-2 Controlled Amortization Amount and any
Series 2005-2 Carryover Controlled Amortization Amount for such Related Month.
 
“Series 2005-2 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit C, as amended, modified or restated from
time to time.
 
“Series 2005-2 Demand Note Payment Amount” means, as of the Series 2005-2 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2005-2 Demand Notes pursuant to Section 2.5(b) or (c) that were
deposited into the Series 2005-2 Distribution Account and paid to the Series
2005-2 Noteholders during the one year period ending on the Series 2005-2 Letter
of Credit Termination Date; provided, however, that if an Event of Bankruptcy
(or the occurrence of an event described in clause (a) of the definition
thereof, without the lapse of a period of sixty (60) consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one year period,
the Series 2005-2 Demand Note Payment Amount as of the Series 2005-2 Letter of
Credit Termination Date shall equal the Series 2005-2 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.
 
“Series 2005-2 Deposit Date” is defined in Section 2.2.
 
11

--------------------------------------------------------------------------------


“Series 2005-2 Distribution Account” is defined in Section 2.9(a).
 
“Series 2005-2 Distribution Account Collateral” is defined in Section 2.9(d).
 
“Series 2005-2 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR, the Demand Note Issuers and the Surety Provider and having, at the time
of the issuance of the related Series 2005-2 Letter of Credit, a long-term
senior unsecured debt rating (or the equivalent thereof in the case of Moody’s
or Standard & Poor’s, as applicable) of at least “A+” from Standard & Poor’s and
at least “Al” from Moody’s and a short-term senior unsecured debt rating of at
least “A-1” from Standard & Poor’s and “P-1” from Moody’s that is (a) a
commercial bank having total assets in excess of $500,000,000, (b) a finance
company, insurance company or other financial institution that in the ordinary
course of business issues letters of credit and has total assets in excess of
$200,000,000 or (c) any other financial institution; provided, however, that if
a Person is not a Series 2005-2 Letter of Credit Provider (or a letter of credit
provider under the Supplement for any other Series of Notes), then such Person
shall not be a Series 2005-2 Eligible Letter of Credit Provider until ABRCF has
provided 10 days’ prior notice to the Rating Agencies that such Person has been
proposed as a Series 2005-2 Letter of Credit Provider.
 
“Series 2005-2 Enhancement” means the Series 2005-2 Cash Collateral Account
Collateral, the Series 2005-2 Letters of Credit, the Series 2005-2 Demand Notes,
the Series 2005-2 Overcollateralization Amount and the Series 2005-2 Available
Reserve Account Amount.
 
“Series 2005-2 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2005-2 Overcollateralization Amount as of such date, (ii)
the Series 2005-2 Letter of Credit Amount as of such date, (iii) the Series
2005-2 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2005-2 Collection
Account (not including amounts allocable to the Series 2005-2 Accrued Interest
Account) and the Series 2005-2 Excess Collection Account as of such date.
 
“Series 2005-2 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2005-2 Enhancement Amount is less than the Series
2005-2 Required Enhancement Amount as of such date.
 
“Series 2005-2 Excess Collection Account” is defined in Section 2.1(b).
 
“Series 2005-2 Expected Final Distribution Date” means the May 2012 Distribution
Date.
 
“Series 2005-2 Final Distribution Date” means the May 2013 Distribution Date.
 
“Series 2005-2 Initial Invested Amount” means the aggregate initial principal
amount of the Series 2005-2 Notes, which, on each of the Original Series 2005-2
Closing Date and on the A&R Effective Date, is $250,000,000.
 
12

--------------------------------------------------------------------------------


“Series 2005-2 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however that the initial Series 2005-2
Interest Period shall have commenced on and include the Original Series 2005-2
Closing Date and end on and include April 19, 2005.
 
“Series 2005-2 Interest Rate Swap” is defined in Section 2.10(a).
 
“Series 2005-2 Interest Rate Swap Collateral” is defined in Section 2.10(d).
 
“Series 2005-2 Interest Rate Swap Counterparty” means ABRCF’s counterparty under
any Series 2005-2 Interest Rate Swap.
 
“Series 2005-2 Interest Rate Swap Proceeds” means the amounts received by the
Trustee from a Series 2005-2 Interest Rate Swap Counterparty from time to time
in respect of any Series 2005-2 Interest Rate Swap (including amounts received
from a guarantor or from collateral).
 
“Series 2005-2 Invested Amount” means, when used with respect to any date, an
amount equal to the Series 2005-2 Outstanding Principal Amount plus the sum of
(a) the amount of any principal payments made to the Series 2005-2 Noteholders
on or prior to such date with the proceeds of a demand on the Surety Bond and
(b) the amount of any principal payments made to Series 2005-2 Noteholders that
have been rescinded or otherwise returned by the Series 2005-2 Noteholders for
any reason.
 
“Series 2005-2 Invested Percentage” means as of any date of determination:
 
(a)           when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be equal to the sum of the Series 2005-2 Invested
Amount and the Series 2005-2 Overcollateralization Amount, determined during the
Series 2005-2 Revolving Period as of the end of the Related Month, or, during
the Series 2005-2 Controlled Amortization Period and the Series 2005-2 Rapid
Amortization Period, as of the end of the Series 2005-2 Revolving Period, and
the denominator of which shall be the greater of (I) the Aggregate Asset Amount
as of the end of the Related Month  and (II) as of the same date as in clause
(I), the sum of the numerators used to determine (i) invested percentages for
allocations with respect to Principal Collections (for all Series of Notes and
all classes of such Series of Notes) and (ii) overcollateralization percentages
for allocations with respect to Principal Collections (for all Series of Notes
that provide for credit enhancement in the form of overcollateralization); and
 
(b)           when used with respect to Interest Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be the Accrued Amounts with respect to the Series
2005-2 Notes on such date of determination, and the denominator of which shall
be the aggregate Accrued Amounts with respect to all Series of Notes on such
date of determination.
 
13

--------------------------------------------------------------------------------


“Series 2005-2 Lease Interest Payment Deficit” means, on any Distribution Date,
an amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been
allocated to the Series 2005-2 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the Series
2005-2 Accrued Interest Account (excluding any amounts paid into the Series
2005-2 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.
 
“Series 2005-2 Lease Payment Deficit” means either a Series 2005-2 Lease
Interest Payment Deficit or a Series 2005-2 Lease Principal Payment Deficit.
 
“Series 2005-2 Lease Principal Payment Carryover Deficit” means, for any
Distribution Date, the excess of (x) the Series 2005-2 Lease Principal Payment
Deficit, if any, on the preceding Distribution Date over (y) the amount
deposited in the Distribution Account on such preceding Distribution Date
pursuant to Section 2.5(b) on account of such Series 2005-2 Lease Principal
Payment Deficit.
 
“Series 2005-2 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2005-2 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2005-2 Lease Principal Payment
Carryover Deficit for such Distribution Date.
 
“Series 2005-2 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit D issued by a Series 2005-2 Eligible Letter
of Credit Provider in favor of the Trustee for the benefit of the Series 2005-2
Noteholders, each Series 2005-2 Interest Rate Swap Counterparty and the Surety
Provider in form and substance satisfactory to the Surety Provider.
 
“Series 2005-2 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2005-2 Letter of Credit on which no draw has been
made pursuant to Section 2.8(c), as specified therein, and (ii) if the Series
2005-2 Cash Collateral Account has been established and funded pursuant to
Section 2.8, the Series 2005-2 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2005-2
Demand Notes on such date.
 
“Series 2005-2 Letter of Credit Expiration Date” means, with respect to any
Series 2005-2 Letter of Credit, the expiration date set forth in such Series
2005-2 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2005-2 Letter of Credit.
 
“Series 2005-2 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2005-2 Letter of Credit on which no draw has been made
pursuant to Section 2.8(c),
 
14

--------------------------------------------------------------------------------


as specified therein, and (b) if the Series 2005-2 Cash Collateral Account has
been established and funded pursuant to Section 2.8, the Series 2005-2 Available
Cash Collateral Account Amount on such date.
 
“Series 2005-2 Letter of Credit Provider” means the issuer of a Series 2005-2
Letter of Credit.
 
“Series 2005-2 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2005-2 Notes are fully paid and the Surety
Provider has been paid all Surety Provider Fees and all other Surety Provider
Reimbursement Amounts then due, (b) the Series 2005-2 Termination Date and (c)
such earlier date consented to by the Surety Provider and the Rating Agencies
which consent by the Surety Provider shall be in writing.
 
“Series 2005-2 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (j) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (e) and (h) through (j)
of Article III shall not constitute a Series 2005-2 Limited Liquidation Event of
Default if (i) within the thirty (30) day period immediately following the
occurrence of such Amortization Event, such Amortization Event shall have been
cured and, after such cure of such Amortization Event is provided for, the
Trustee shall have received the written consent of the Surety Provider waiving
the occurrence of such Series 2005-2 Limited Liquidation Event of Default or
(ii) the Trustee shall have received the written consent of the Surety Provider
waiving the occurrence of such Series 2005-2 Limited Liquidation Event of
Default.
 
“Series 2005-2 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2005-2 Letter of Credit Liquidity Amount on such date and (b)
the Series 2005-2 Available Reserve Account Amount on such date.
 
“Series 2005-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
 
“Series 2005-2 Maximum Amount” means any of the Series 2005-2 Maximum
Manufacturer Amounts, the Series 2005-2 Maximum Non-Eligible Manufacturer
Amount, the Series 2005-2 Maximum Non-Program Vehicle Amount or the Series
2005-2 Maximum Specified States Amount.
 
“Series 2005-2 Maximum Individual Hyundai/Suzuki Amount” means, as of any day,
with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
 
“Series 2005-2 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any day,
with respect to Kia, Isuzu or Subaru, individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
 
15

--------------------------------------------------------------------------------


“Series 2005-2 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2005-2 Maximum Mitsubishi Amount, the Series 2005-2 Maximum Individual
Kia/Isuzu/Subaru Amount, the Series 2005-2 Maximum Individual Hyundai/Suzuki
Amount or the Series 2005-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount.
 
“Series 2005-2 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.
 
“Series 2005-2 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
 
“Series 2005-2 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2005-2 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
 
“Series 2005-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 60% and (b) a fraction, expressed as
a  percentage, the numerator of which is the aggregate Net Book Value of all
Redesignated Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer
with respect to which a Manufacturer Event of Default has occurred, and in each
case leased under the AESOP I Operating Lease or the Finance Lease as of such
date, and the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the Leases as of such date.
 
“Series 2005-2 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
 
“Series 2005-2 Monthly Interest” means, with respect to any Series 2005-2
Interest Period, an amount equal to the product of (A) the Series 2005-2
Invested Amount on the first day of such Series 2005-2 Interest Period, after
giving effect to any principal payments made on such date, (B) the Series 2005-2
Note Rate for such Series 2005-2 Interest Period and (C) the actual number of
days in such Series 2005-2 Interest Period divided by 360.
 
“Series 2005-2 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2005-2 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2005-2
Collection Account (without giving effect to any amounts paid into the Series
2005-2 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.
 
“Series 2005-2 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the
 
16

--------------------------------------------------------------------------------


aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease that are either not subject to a Manufacturer Program or not eligible for
repurchase under a Manufacturer Program as of such date and (b) the denominator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease as of such date.
 
“Series 2005-2 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 38.50% and (b) the sum of (i) 38.50% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).
 
“Series 2005-2 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2005-2 Moody’s
Lowest Enhanced Vehicle Percentage and (b) the Series 2005-2 Moody’s Highest
Enhanced Vehicle Percentage.
 
“Series 2005-2 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 35.00%.
 
“Series 2005-2 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the sum, without duplication, of (1) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease that are
manufactured by Eligible Program Manufacturers having long-term senior unsecured
debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so long as
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa2” or higher from Moody’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x)
if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating of “Baa3” from Moody’s, the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Program Manufacturer as of such date and (y) if as of such
date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (B) 10% of the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
 
17

--------------------------------------------------------------------------------


“Series 2005-2 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 16.00%.
 
“Series 2005-2 Moody’s Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2005-2 Moody’s
Lowest Enhancement Rate and (B) the Series 2005-2 Moody’s Lowest Enhanced
Vehicle Percentage as of such date, (ii) the product of (A) the Series 2005-2
Moody’s Intermediate Enhancement Rate as of such date and (B) the Series 2005-2
Moody’s Intermediate Enhanced Vehicle Percentage as of such date, and (iii) the
product of (A) the Series 2005-2 Moody’s Highest Enhancement Rate as of such
date and (B) the Series 2005-2 Moody’s Highest Enhanced Vehicle Percentage as of
such date.
 
“Series 2005-2 Non-Investment Grade Manufacturer” means, as of any date of
determination, any Moody’s Non-Investment Grade Manufacturer or any Standard &
Poor’s Non-Investment Grade Manufacturer as of such date.
 
“Series 2005-2 Non-Investment Grade Manufacturer Percentage” means, with respect
to any Series 2005-2 Non-Investment Grade Manufacturer, as of any date of
determination, a fraction, expressed as a percentage, (i) the numerator of which
is the aggregate Net Book Value of all Vehicles manufactured by such Series
2005-2 Non-Investment Grade Manufacturer and leased under the AESOP I Operating
Lease as of such date and (ii) the denominator of which is the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease as of such
date.
 
“Series 2005-2 Note Owner” means each beneficial owner of a Series 2005-2 Note.
 
“Series 2005-2 Note Rate” means, for any Series 2005-2 Interest Period, the sum
of 0.20% plus LIBOR for such Series 2005-2 Interest Period.
 
“Series 2005-2 Noteholder” means the Person in whose name a Series 2005-2 Note
is registered in the Note Register.
 
“Series 2005-2 Notes” means any one of the Series 2005-2 Floating Rate Rental
Car Asset Backed Notes, executed by ABRCF and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A-1, Exhibit A-2 or Exhibit
A-3.  Definitive Series 2005-2 Notes shall have such insertions and deletions as
are necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
 
“Series 2005-2 Outstanding Principal Amount” means, when used with respect to
any date, an amount equal to (a) the Series 2005-2 Initial Invested Amount minus
(b) the amount of principal payments made to Series 2005-2 Noteholders on or
prior to such date.
 
“Series 2005-2 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2005-2 Required
Overcollateralization Amount as of such date and (ii) as of any date on which an
AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of (x)
the Series 2005-2 AESOP I
 
18

--------------------------------------------------------------------------------


Operating Lease Loan Agreement Borrowing Base as of such date over (y) the
Series 2005-2 Invested Amount as of such date.
 
“Series 2005-2 Past Due Rent Payment” is defined in Section 2.2(g).
 
“Series 2005-2 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2005-2 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.
 
“Series 2005-2 Principal Allocation” is defined in Section 2.2(a)(ii).
 
“Series 2005-2 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2005-2
Notes and ending upon the earliest to occur of (i) the date on which the Series
2005-2 Notes are fully paid, the Surety Provider has been paid all Surety
Provider Fees and all other Surety Provider Reimbursement Amounts then due and
the Series 2005-2 Interest Rate Swaps have been terminated and there are no
amounts due and owing thereunder, (ii) the Series 2005-2 Termination Date and
(iii) the termination of the Indenture.
 
“Series 2005-2 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2005-2 Letter of Credit Provider for
draws  under its Series 2005-2 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Series 2005-2 Repurchase Amount” is defined in Section 6.1.
 
“Series 2005-2 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2005-2 Invested Amount and the
Series  2005-2 Required Overcollateralization Amount as of such date.
 
“Series 2005-2 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2005-2 Required
Enhancement Percentage as of such date and the Series 2005-2 Invested Amount as
of such date, (ii) the Series 2005-2 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2005-2 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2005-2 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2005-2 Maximum Mitsubishi Amount as of such date, (iv) the Series 2005-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu or Subaru, individually, and leased under
the Leases as of such date over the Series 2005-2 Maximum Individual
Kia/Isuzu/Subaru Amount as of such date, (v) the Series 2005-2 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai or Suzuki, individually, and leased under the Leases as of such date
over the Series 2005-2 Maximum Individual Hyundai/Suzuki Amount as of such date,
(vi) the
 
19

--------------------------------------------------------------------------------


Series 2005-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the
aggregate, and leased under the Leases as of such date over the Series 2005-2
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of such date, (vii)
the Series 2005-2 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the Specified
States Amount as of such date over the Series 2005-2 Maximum Specified States
Amount as of such date and (viii) the Series 2005-2 AESOP I Operating Lease
Vehicle Percentage as of the immediately preceding Business Day of the excess,
if any, of the Non-Eligible Manufacturer Amount as of such date over the Series
2005-2 Maximum Non-Eligible Manufacturer Amount as of such date.
 
“Series 2005-2 Required Enhancement Percentage” means, as of any date of
determination, the greater of (i) the Series 2005-2 Standard & Poor’s Required
Enhancement Percentage as of such date and (ii) the Series 2005-2 Moody’s
Required Enhancement Percentage as of such date.
 
“Series 2005-2 Required Liquidity Amount” means, as of any date of
determination, an amount equal to the product of 4.00% and the Series 2005-2
Invested Amount as of such date.
 
“Series 2005-2 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2005-2 Required Enhancement
Amount over the sum of (i) the Series 2005-2 Letter of Credit Amount as of such
date, (ii) the Series 2005-2 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2005-2 Collection Account (not including amounts allocable to the Series 2005-2
Accrued Interest Account) and the Series 2005-2 Excess Collection Account on
such date.
 
“Series 2005-2 Required Reserve Account Amount” means, for any date of
determination, an amount equal to the greater of (a) the excess, if any, of the
Series 2005-2 Required Liquidity Amount as of such date over the Series 2005-2
Letter of Credit Liquidity Amount as of such date and (b) the excess, if any, of
the Series 2005-2 Required Enhancement Amount over the Series 2005-2 Enhancement
Amount (excluding therefrom the Series 2005-2 Available Reserve Account Amount
and calculated after giving effect to any payments of principal to be made on
the Series 2005-2 Notes) as of such date.
 
“Series 2005-2 Reserve Account” is defined in Section 2.7(a).
 
“Series 2005-2 Reserve Account Collateral” is defined in Section 2.7(d).
 
“Series 2005-2 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2005-2 Available Reserve Account Amount
over the Series 2005-2 Required Reserve Account Amount on such Distribution
Date.
 
“Series 2005-2 Revolving Period” means the period from and including the
Original Series 2005-2 Closing Date to the earlier of (i) the commencement of
the Series 2005-2
 
20

--------------------------------------------------------------------------------


Controlled Amortization Period and (ii) the commencement of the Series 2005-2
Rapid Amortization Period.
 
“Series 2005-2 Shortfall” is defined in Section 2.3(g).
 
“Series 2005-2 Standard & Poor’s Highest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum of (i) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease that are manufactured by
either of the Standard & Poor’s Specified Non-Investment Grade Manufacturers as
of such date, (ii) the excess, if any, of (A) the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Standard & Poor’s Non-Investment Grade Manufacturer other than a Standard &
Poor’s Specified Non-Investment Grade Manufacturer, as of such date over (B)
34.75% of the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of such date and (iii) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Bankrupt Manufacturer and (b) the denominator of which is the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date.
 
“Series 2005-2 Standard & Poor’s Highest Enhancement Rate” means, as of any date
of determination, the sum of the Series 2005-2 Standard & Poor’s Intermediate
Enhancement Rate as of such date and 10.00%.
 
“Series 2005-2 Standard & Poor’s Intermediate Enhanced Vehicle Percentage”
means, as of any date of determination, 100% minus the sum of (a) the Series
2005-2 Standard & Poor’s Lowest Enhanced Vehicle Percentage and (b) the Series
2005-2 Standard & Poor’s Highest Enhanced Vehicle Percentage.
 
“Series 2005-2 Standard & Poor’s Intermediate Enhancement Rate” means, as of any
date of determination, the greater of (a) 24.75% and (b) the sum of (i) 24.75%
and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).
 
“Series 2005-2 Standard & Poor’s Lowest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (1) the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease that
are manufactured by Eligible Program Manufacturers having long-term senior
unsecured debt ratings of “BBB+” or higher from Standard & Poor’s as of such
date, (2) so long as any Eligible Non-Program Manufacturer has a long-term
senior unsecured debt rating of “BBB+” or higher from Standard & Poor’s and no
Manufacturer Event of Default has occurred and is continuing with respect to
such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Non-Program Manufacturer
 
21

--------------------------------------------------------------------------------


that are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (3) the lesser of (A) the sum of (x) if as of
such date any Eligible Program Manufacturer has a long-term senior unsecured
debt rating of “BBB” from Standard & Poor’s, the aggregate Net Book Value of all
Program Vehicles leased under the AESOP I Operating Lease manufactured by each
such Eligible Program Manufacturer as of such date and (y) if as of such date
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “BBB” from Standard & Poor’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (B) 10% of the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date
and (b) the denominator of which is the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date.
 
“Series 2005-2 Standard & Poor’s Lowest Enhancement Rate” means, as of any date
of determination, 18.00%.
 
“Series 2005-2 Standard & Poor’s Required Enhancement Percentage” means, as of
any date of determination, the sum of (i) the product of (A) the Series 2005-2
Standard & Poor’s Lowest Enhancement Rate and (B) the Series 2005-2 Standard &
Poor’s Lowest Enhanced Vehicle Percentage as of such date, (ii) the product of
(A) the Series 2005-2 Standard & Poor’s Intermediate Enhancement Rate as of such
date and (B) the Series 2005-2 Standard & Poor’s Intermediate Enhanced Vehicle
Percentage as of such date, and (iii) the product of (A) the Series 2005-2
Standard & Poor’s Highest Enhancement Rate as of such date and (B) the Series
2005-2 Standard & Poor’s Highest Enhanced Vehicle Percentage as of such date.
 
“Series 2005-2 Termination Date” means the May 2013 Distribution Date.
 
“Series 2005-2 Trustee’s Fees” means, for any Distribution Date during the
Series 2005-2 Rapid Amortization Period on which there exists a Series 2005-2
Lease Interest Payment Deficit, a portion of the fees payable to the Trustee in
an amount equal to the product of (i) the Series 2005-2 Percentage as of the
beginning of the Series 2005-2 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture;
provided that the Series 2005-2 Trustee’s Fees in the aggregate for all
Distribution Dates shall not exceed 1.1% of the Series 2005-2 Required AESOP I
Operating Lease Vehicle Amount as of the last day of the Series 2005-2 Revolving
Period.
 
“Series 2005-2 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 2.5(c) or (d) on the Series 2005-2 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2005-2 Letters of Credit.
 
“Shadow Rating” means the rating of the Series 2005-2 Notes by Standard & Poor’s
or Moody’s, as applicable, without giving effect to the Surety Bond.
 
“Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage” means,
as of any date of determination, with respect to each Standard & Poor’s
Non-Investment
 
22

--------------------------------------------------------------------------------


Grade Manufacturer as of such date, the percentage (not to exceed 100%) most
recently specified in writing by Standard & Poor’s to ABRCF and the Trustee and
consented to by the Surety Provider with respect to such Standard & Poor’s
Non-Investment Grade Manufacturer; provided, however, that as of the A&R
Effective Date the Standard & Poor’s Excluded Manufacturer Receivable Specified
Percentage for each Standard & Poor’s Non-Investment Grade Manufacturer shall be
100%; providedfurther that the initial Standard & Poor’s Excluded Manufacturer
Receivable Specified Percentage with respect to any Manufacturer that becomes a
Standard & Poor’s Non-Investment Grade Manufacturer after the A&R Effective Date
shall be 100%.
 
“Standard & Poor’s Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each Standard &
Poor’s Non-Investment Grade Manufacturer as of such date:  the product of (i) to
the extent such amounts are included in the calculation of AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as
of such date, by AESOP Leasing or the Intermediary from such Standard & Poor’s
Non-Investment Grade Manufacturer and (ii) the Standard & Poor’s Excluded
Manufacturer Receivable Specified Percentage for such Standard & Poor’s
Non-Investment Grade Manufacturer as of such date.
 
“Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “BBB” from
Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “BBB” to below “BBB” by
Standard & Poor’s after the A&R Effective Date shall not be deemed a Standard &
Poor’s Non-Investment Grade Manufacturer until the thirtieth (30th) calendar day
following such downgrade.
 
“Standard & Poor’s Specified Non-Investment Grade Manufacturer” means, as of any
date of determination, each of the Standard & Poor’s Non-Investment Grade
Manufacturers with the two highest Series 2005-2 Non-Investment Grade
Manufacturer Percentages as of such date.
 
“Supplement” is defined in the preamble hereto.
 
“Surety Bond” means the Financial Guaranty Insurance Policy No. SM-2008-293
dated as of the A&R Effective Date, issued by the Surety Provider.
 
“Surety Default” means (i) the occurrence and continuance of any failure by the
Surety Provider to pay upon a demand for payment in accordance with the
requirements of the Surety Bond or (ii) the occurrence of an Event of Bankruptcy
with respect to the Surety Provider.
 
“Surety Provider” means Assured Guaranty Corp., a Maryland corporation.  The
Surety Provider shall constitute an “Enhancement Provider” with respect to the
Series 2005-2 Notes for all purposes under the Indenture and the other Related
Documents.
 
“Surety Provider Fee” is defined in the Insurance Agreement.
 
23

--------------------------------------------------------------------------------


“Surety Provider Reimbursement Amounts” means, as of any date of determination,
(i) an amount equal to the aggregate of any amounts due as of such date to the
Surety Provider pursuant to this Supplement and the Insurance Agreement in
respect of unreimbursed draws under the Surety Bond, including interest thereon
determined in accordance with the Insurance Agreement, and (ii) an amount equal
to the aggregate of any other unpaid amounts due through such date (including
interest thereon determined in accordance with the Insurance Agreement) to the
Surety Provider pursuant to this Supplement and the Insurance Agreement.
 
“Temporary Global Series 2005-2 Note” is defined in Section 5.2.
 
“Terminated Insurance Agreement” means the Insurance Agreement, dated as of the
Original Series 2005-2 Closing Date, among the Terminated Surety Provider, the
Trustee and ABRCF.
 
“Terminated Surety Bond” means the Note Guaranty Insurance Policy No. 05030005,
dated the Original Series 2005-2 Closing Date, issued by the Terminated Surety
Provider.
 
“Terminated Surety Provider” means Financial Guaranty Insurance Company, a New
York stock insurance company.
 
“Termination Date Disbursement” means an amount drawn under a Series 2005-2
Letter of Credit pursuant to a Certificate of Termination Date Demand.
 
“Termination Disbursement” means an amount drawn under a Series 2005-2 Letter of
Credit pursuant to a Certificate of Termination Demand.
 
“Trustee” is defined in the recitals hereto.
 
“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2005-2
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
 
“Waivable Amount” is defined in Article IV.
 
“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2005-2 Maximum Amount.
 
“Waiver Request” is defined in Article IV.
 
(c)           Any amounts calculated by reference to the Series 2005-2 Invested
Amount on any date shall, unless otherwise stated, be calculated after giving
effect to any payment of principal made to the Series 2005-2 Noteholders on such
date.
 
 
24

--------------------------------------------------------------------------------


 
ARTICLE II
 
SERIES 2005-2 ALLOCATIONS
 
With respect to the Series 2005-2 Notes, the following shall apply:
 
Section 2.1  Establishment of Series 2005-2 Collection Account, Series 2005-2
Excess Collection Account and Series 2005-2 Accrued Interest Account.  (a)  All
Collections allocable to the Series 2005-2 Notes shall be allocated to the
Collection Account.
 
(b)  The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2005-2 Noteholders, each Series
2005-2 Interest Rate Swap Counterparty and the Surety Provider:  the Series
2005-2 Collection Account (such sub-account, the “Series 2005-2 Collection
Account”), the Series 2005-2 Excess Collection Account (such sub-account, the
“Series 2005-2 Excess Collection Account”) and the Series 2005-2 Accrued
Interest Account (such sub-account, the “Series 2005-2 Accrued Interest
Account”).
 
Section 2.2  Allocations with Respect to the Series 2005-2 Notes.  The net
proceeds from the initial sale of the Series 2005-2 Notes have been into the
Collection Account.  On each Business Day on which Collections are deposited
into the Collection Account (each such date, a “Series 2005-2 Deposit Date”),
the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate all amounts deposited into the Collection
Account in accordance with the provisions of this Section 2.2:
 
(a)  Allocations of Collections During the Series 2005-2 Revolving
Period.  During the Series 2005-2 Revolving Period, the Administrator will
direct the Trustee in writing pursuant to the Administration Agreement to
allocate on each day, prior to 11:00 a.m. (New York City time) on each Series
2005-2 Deposit Date, all amounts deposited into the Collection Account as set
forth below:
 
(i)  allocate to the Series 2005-2 Collection Account an amount equal to the sum
of (A) the Series 2005-2 Invested Percentage (as of such day) of the aggregate
amount of Interest Collections on such day and (B) any amounts received by the
Trustee on such day in respect of the Series 2005-2 Interest Rate Swaps.  All
such amounts allocated to the Series 2005-2 Collection Account shall be further
allocated to the Series 2005-2 Accrued Interest Account; and
 
(ii)  allocate to the Series 2005-2 Excess Collection Account an amount equal to
the Series 2005-2 Invested Percentage (as of such day) of the aggregate amount
of Principal Collections on such day (for any such day, the “Series 2005-2
Principal Allocation”); provided, however, if a Waiver Event shall have
occurred, then such allocation shall be modified as provided in Article IV.
 
(b)  Allocations of Collections During the Series 2005-2 Controlled Amortization
Period.  With respect to the Series 2005-2 Controlled Amortization Period, the
Administrator will direct the Trustee in writing pursuant to the Administration
 
25

--------------------------------------------------------------------------------


Agreement to allocate, prior to 11:00 a.m.  (New York City time) on any Series
2005-2 Deposit Date, all amounts deposited into the Collection Account as set
forth below:
 
(i)  allocate to the Series 2005-2 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2005-2 Accrued Interest Account; and
 
(ii)  allocate to the Series 2005-2 Collection Account an amount equal to the
Series 2005-2 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2005-2 Notes; provided,
however, that if the Monthly Total Principal Allocation exceeds the Series
2005-2 Controlled Distribution Amount, then the amount of such excess shall be
allocated to the Series 2005-2 Excess Collection Account and provided, further,
that if a Waiver Event shall have occurred, then such allocation shall be
modified as provided in Article IV.
 
(c)  Allocations of Collections During the Series 2005-2 Rapid Amortization
Period.  With respect to the Series 2005-2 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2005-2 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
 
(i)  allocate to the Series 2005-2 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2005-2 Accrued Interest Account; and
 
(ii)  allocate to the Series 2005-2 Collection Account an amount equal to the
Series 2005-2 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2005-2 Notes, until the Series
2005-2 Invested Amount is paid in full; provided that if on any Determination
Date (A) the Administrator determines that the amount anticipated to be
available from Interest Collections allocable to the Series 2005-2 Notes, any
amounts payable to the Trustee in respect of the Series 2005-2 Interest Rate
Swaps and other amounts available pursuant to Section 2.3 to pay Series 2005-2
Adjusted Monthly Interest and any Fixed Rate Payments for the next succeeding
Distribution Date will be less than the sum of the Series 2005-2 Adjusted
Monthly Interest and the Fixed Rate Payments for such Distribution Date and (B)
the Series 2005-2 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2005-2 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2005-2
Enhancement Amount to the Series 2005-2 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.
 
26

--------------------------------------------------------------------------------


(d)  Allocations of Collections after the Occurrence of an Event of
Bankruptcy.  After the occurrence of an Event of Bankruptcy with respect to
ABCR, any other Lessee or any Permitted Sublessee, the Administrator will direct
the Trustee in writing pursuant to the Administration Agreement to allocate,
prior to 11:00 a.m.  (New York City time) on any Series 2005-2 Deposit Date, all
amounts attributable to the AESOP I Operating Lease Loan Agreement deposited
into the Collection Account as set forth below:
 
(i)  allocate to the Series 2005-2 Collection Account an amount equal to the sum
of (A) the Series 2005-2 AESOP I Operating Lease Vehicle Percentage as of the
date of the occurrence of such Event of Bankruptcy of the aggregate amount of
Interest Collections made under the AESOP I Operating Lease Loan Agreement for
such day and (B) any amounts received by the Trustee in respect of the Series
2005-2 Interest Rate Swaps on such day.  All such amounts allocated to the
Series 2005-2 Collection Account shall be further allocated to the Series 2005-2
Accrued Interest Account;
 
(ii)  allocate to the Series 2005-2 Collection Account an amount equal to the
Series 2005-2 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used to make principal payments in respect of the Series 2005-2 Notes,
until the Series 2005-2 Invested Amount is paid in full; provided that if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2005-2 Notes,
any amounts payable to the Trustee in respect of Series 2005-2 Interest Rate
Swaps and other amounts available pursuant to Section 2.3 to pay Series 2005-2
Adjusted Monthly Interest and any Fixed Rate Payments for the next succeeding
Distribution Date will be less than the sum of the Series 2005-2 Adjusted
Monthly Interest and the Fixed Rate Payments for such Distribution Date and (B)
the Series 2005-2 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2005-2 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2005-2
Enhancement Amount to the Series 2005-2 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.
 
(e)  Series 2005-2 Excess Collection Account.  Amounts allocated to the Series
2005-2 Excess Collection Account on any Series 2005-2 Deposit Date will be (w)
first, deposited in the Series 2005-2 Reserve Account in an amount up to the
excess, if any, of the Series 2005-2 Required Reserve Account Amount for such
date over the Series 2005-2 Available Reserve Account Amount for such date, (x)
second, used to pay the principal amount of other Series of Notes that are then
in amortization, (y) third, released to AESOP Leasing in an amount equal to the
product of (A) the Loan Agreement’s Share with respect to the AESOP I Operating
Lease Loan Agreement as of such date and (B) 100% minus the Loan Payment
Allocation Percentage with respect to the AESOP I Operating Lease Loan Agreement
as of such date and (C) the amount of any
 
27

--------------------------------------------------------------------------------


remaining funds and (z) fourth, paid to ABRCF for any use permitted by the
Related Documents including to make Loans under the Loan Agreements to the
extent the Borrowers have requested Loans thereunder and Eligible Vehicles are
available for financing thereunder; provided, however, that in the case of
clauses (x), (y) and (z), that no Amortization Event, Series 2005-2 Enhancement
Deficiency or AESOP I Operating Lease Vehicle Deficiency would result therefrom
or exist immediately thereafter.  Upon the occurrence of an Amortization Event,
funds on deposit in the Series 2005-2 Excess Collection Account will be
withdrawn by the Trustee, deposited in the Series 2005-2 Collection Account and
allocated as Principal Collections to reduce the Series 2005-2 Invested Amount
on the immediately succeeding Distribution Date.
 
(f)  Allocations From Other Series.  Amounts allocated to other Series of Notes
that have been reallocated by ABRCF to the Series 2005-2 Notes (i) during the
Series 2005-2 Revolving Period shall be allocated to the Series 2005-2 Excess
Collection Account and applied in accordance with Section 2.2(e) and (ii) during
the Series 2005-2  Controlled Amortization Period or the Series 2005-2 Rapid
Amortization Period shall be allocated to the Series 2005-2 Collection Account
and applied in accordance with Section 2.2(b) or 2.2(c), as applicable, to make
principal payments in respect of the Series 2005-2 Notes.
 
(g)  Past Due Rent Payments.  Notwithstanding the foregoing, if in the case of
Section 2.2(a) or (b), after the occurrence of a Series 2005-2 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2005-2 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct the Trustee in writing pursuant
to the Administration Agreement to allocate to the Series 2005-2 Collection
Account an amount equal to the Series 2005-2 Invested Percentage as of the date
of the occurrence of such Series 2005-2 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2005-2 Past Due Rent
Payment”).  The Administrator shall instruct the Trustee in writing pursuant to
the Administration Agreement to withdraw from the Series 2005-2 Collection
Account and apply the Series 2005-2 Past Due Rent Payment in the following
order:
 
(i)  if the occurrence of such Series 2005-2 Lease Payment Deficit resulted in a
demand on the Surety Bond, pay to the Surety Provider an amount equal to any
Surety Provider Reimbursement Amounts that are due and payable;
 
(ii)  if the occurrence of such Series 2005-2 Lease Payment Deficit resulted in
one or more Lease Deficit Disbursements being made under the Series 2005-2
Letters of Credit, pay to each Series 2005-2 Letter of Credit Provider who made
such a Lease Deficit Disbursement for application in accordance with the
provisions of the applicable Series 2005-2 Reimbursement Agreement an amount
equal to the least of (x) the amount of the Series 2005-2 Past Due Rent Payment
remaining after any payment pursuant to clause (i) above, (y) the unreimbursed
amount of such Series 2005-2 Letter of Credit Provider’s Lease Deficit
 
28

--------------------------------------------------------------------------------


Disbursement and (z) such Series 2005-2 Letter of Credit Provider’s Pro Rata
Share of the Series 2005-2 Past Due Rent Payment;
 
(iii)  if the occurrence of such Series 2005-2 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2005-2 Cash Collateral Account, deposit
in the Series 2005-2 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2005-2 Past Due Rent Payment remaining after any
payment pursuant to clauses (i) and (ii) above and (y) the amount withdrawn from
the Series 2005-2 Cash Collateral Account on account of such Series 2005-2 Lease
Payment Deficit;
 
(iv)  if the occurrence of such Series 2005-2 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2005-2 Reserve Account pursuant to
Section 2.3(d), deposit in the Series 2005-2 Reserve Account an amount equal to
the lesser of (x) the amount of the Series 2005-2 Past Due Rent Payment
remaining after any payments pursuant to clauses (i), (ii) and (iii) above and
(y) the excess, if any, of the Series 2005-2 Required Reserve Account Amount
over the Series 2005-2 Available Reserve Account Amount on such day;
 
(v)  allocate to the Series 2005-2 Accrued Interest Account the amount, if any,
by which the Series 2005-2 Lease Interest Payment Deficit, if any, relating to
such Series 2005-2 Lease Payment Deficit exceeds the amount of the Series 2005-2
Past Due Rent Payment applied pursuant to clauses (i), (ii), (iii) and (iv)
above; and
 
(vi)  treat the remaining amount of the Series 2005-2 Past Due Rent Payment as
Principal Collections allocated to the Series 2005-2 Notes in accordance with
Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.
 
Section 2.3  Payments to Noteholders and Each Series 2005-2 Interest Rate Swap
Counterparty.  On each Determination Date, as provided below, the Administrator
shall instruct the Paying Agent in writing pursuant to the Administration
Agreement to withdraw, and on the following Distribution Date the Paying Agent,
acting in accordance with such instructions, shall withdraw the amounts required
to be withdrawn from the Collection Account pursuant to Section 2.3(a) below in
respect of all funds available from Series 2005-2 Interest Rate Swap Proceeds
and Interest Collections processed since the preceding Distribution Date and
allocated to the holders of the Series 2005-2 Notes.
 
(a)  Note Interest with respect to the Series 2005-2 Notes and Payments on the
Series 2005-2 Interest Rate Swaps.  On each Determination Date, the
Administrator shall instruct the Trustee and the Paying Agent in writing
pursuant to the Administration Agreement as to the amount to be withdrawn and
paid pursuant to Section 2.4 from the Series 2005-2 Accrued Interest Account to
the extent funds are anticipated to be available from Interest Collections
allocable to the Series 2005-2 Notes and the Series 2005-2 Interest Rate Swap
Proceeds processed from but not including the preceding Distribution Date
through the succeeding Distribution Date in respect of (w) first, an amount
equal to the Series 2005-2 Monthly Interest for the Series 2005-2 Interest
Period ending on the day preceding the related Distribution Date,
 
29

--------------------------------------------------------------------------------


(x) second, an amount equal to all Fixed Rate Payments for the next succeeding
Distribution Date, (y) third, an amount equal to the amount of any unpaid Series
2005-2 Shortfall as of the preceding Distribution Date (together with any
accrued interest on such Series 2005-2 Shortfall) and (z) fourth, an amount
equal to the Surety Provider Fee for such Series 2005-2 Interest Period plus any
Surety Provider Reimbursement Amounts then due and owing.  On the following
Distribution Date, the Trustee shall withdraw the amounts described in the first
sentence of this Section 2.3(a) from the Series 2005-2 Accrued Interest Account
and deposit such amounts in the Series 2005-2 Distribution Account.
 
(b)  Lease Payment Deficit Notice.  On or before 10:00 a.m. (New York City time)
on each Distribution Date, the Administrator shall notify the Trustee and the
Surety Provider of the amount of any Series 2005-2 Lease Payment Deficit, such
notification to be in the form of Exhibit E (each a “Lease Payment Deficit
Notice”).
 
(c)  Draws on Series 2005-2 Letters of Credit For Series 2005-2 Lease Interest
Payment Deficits.  If the Administrator determines on any Distribution Date that
there exists a Series 2005-2 Lease Interest Payment Deficit, the Administrator
shall instruct the Trustee in writing to draw on the Series 2005-2 Letters of
Credit, if any, and, the Trustee shall, by 12:00 noon (New York City time) on
such Distribution Date draw an amount as set forth in such notice equal to the
least of (i) such Series 2005-2 Lease Interest Payment Deficit, (ii) the excess,
if any, of the sum of (A) the amounts described in clauses (w), (x), (y) and (z)
of Section 2.3(a) above on such Distribution Date and (B) during the Series
2005-2 Rapid Amortization Period, the Series 2005-2 Trustee’s Fees for such
Distribution Date, over the amounts available from the Series 2005-2 Accrued
Interest Account and (iii) the Series 2005-2 Letter of Credit Liquidity Amount
on the Series 2005-2 Letters of Credit by presenting to each Series 2005-2
Letter of Credit Provider (with a copy to the Surety Provider) a draft
accompanied by a Certificate of Lease Deficit Demand and shall cause the Lease
Deficit Disbursements to be deposited in the Series 2005-2 Distribution Account
on such Distribution Date; provided, however, that if the Series 2005-2 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2005-2 Cash Collateral Account and deposit in the Series 2005-2
Distribution Account an amount equal to the lesser of (x) the Series 2005-2 Cash
Collateral Percentage on such Distribution Date of the least of the amounts
described in clauses (i), (ii) and (iii) above and (y) the amount on deposit in
the Series 2005-2 Cash Collateral Account on such Distribution Date and draw an
amount equal to the remainder of such amount on the Series 2005-2 Letters of
Credit.  During the continuance of a Surety Default, no amounts in respect of
the Surety Provider Fee shall be drawn on the Series 2005-2 Letters of Credit.
 
(d)  Withdrawals from Series 2005-2 Reserve Account.  If the Administrator
determines on any Distribution Date that the amounts available from the Series
2005-2 Accrued Interest Account plus the amount, if any, to be drawn under the
Series 2005-2 Letters of Credit and /or withdrawn from the Series 2005-2 Cash
Collateral Account pursuant to Section 2.3(c) are insufficient to pay the sum of
(A) the amounts described in clauses (w), (x), (y) and (z) of Section 2.3(a)
above on such Distribution Date and (B) during the Series 2005-2 Rapid
Amortization Period, the Series 2005-2 Trustee’s Fees for such Distribution
Date, the Administrator shall instruct the Trustee in writing to withdraw from
the Series 2005-2 Reserve Account and deposit in the Series 2005-2 Distribution
Account on such Distribution Date an amount equal to the lesser of the amount on
deposit in the Series 2005-2 Reserve Account and
 
30

--------------------------------------------------------------------------------


such insufficiency.  During the continuance of a Surety Default, no amounts in
respect of the Surety Provider Fee shall be withdrawn from the Series 2005-2
Reserve Account.  The Trustee shall withdraw such amount from the Series 2005-2
Reserve Account and deposit such amount in the Series 2005-2 Distribution
Account.
 
(e)  Surety Bond.  If the Administrator determines on any Distribution Date that
the sum of the amounts available from the Series 2005-2 Accrued Interest Account
plus the amount, if any, to be drawn under the Series 2005-2 Letters of Credit
and/or to be withdrawn from the Series 2005-2 Cash Collateral Account pursuant
to Section 2.3(c) above plus the amount, if any, to be withdrawn from the Series
2005-2 Reserve Account pursuant to Section 2.3(d) above is insufficient to pay
the Series 2005-2 Adjusted Monthly Interest for such Distribution Date, the
Administrator shall instruct the Trustee in writing to make a demand on the
Surety Bond and, upon receipt of such notice by the Trustee on or prior to 11:00
a.m. (New York City time) on such Distribution Date, the Trustee shall, by 12:00
noon (New York City time) on such Distribution Date, make a demand on the Surety
Bond in an amount equal to such insufficiency in accordance with the terms
thereof and shall cause the proceeds thereof to be deposited in the Series
2005-2 Distribution Account.  The proceeds from a demand on the Surety Bond made
pursuant to this Section 2.3(e) shall be applied exclusively towards payments of
the Series 2005-2 Adjusted Monthly Interest for such Distribution Date.
 
(f)  Balance.  On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 2.4), if any, of the amounts
available from the Series 2005-2 Accrued Interest Account and the Series 2005-2
Distribution Account, plus the amount, if any, drawn under the Series 2005-2
Letters of Credit and/or withdrawn from the Series 2005-2 Cash Collateral
Account pursuant to Section 2.3(c) plus the amount, if any, withdrawn from the
Series 2005-2 Reserve Account pursuant to Section 2.3(d) as follows:
 
(i)  on each Distribution Date during the Series 2005-2 Revolving Period or the
Series 2005-2 Controlled Amortization Period, (1) first, to each Series 2005-2
Interest Rate Swap Counterparty, an amount equal to the Fixed Rate Payment for
such Distribution Date due and owing to such Series 2005-2 Interest Rate Swap
Counterparty, (2) second, to the Surety Provider, in an amount equal to (x) the
Surety Provider Fee for the related Series 2005-2 Interest Period and, without
duplication, (y) any Surety Provider Reimbursement Amounts then due and owing,
(3) third, to the Administrator, an amount equal to the Series 2005-2 Percentage
as of the beginning of the Series 2005-2 Interest Period ending on the day
preceding such Distribution Date of the portion of the Monthly Administration
Fee payable by ABRCF (as specified in clause (iii) of the definition thereof)
for such Series 2005-2 Interest Period, (4) fourth, to the Trustee, an amount
equal to the Series 2005-2 Percentage as of the beginning of such Series 2005-2
Interest Period of the fees owing to the Trustee under the Indenture for such
Series 2005-2 Interest Period, (5) fifth, to pay any Carrying Charges (other
than Carrying Charges provided for above) to the Persons to whom such amounts
are owed, an amount equal to the Series 2005-2 Percentage as of the beginning of
such Series 2005-2 Interest Period of such Carrying Charges (other than Carrying
Charges provided for above) for such Series 2005-2 Interest Period, (6) sixth,
to each Series 2005-2 Interest Rate Swap Counterparty,
 
31

--------------------------------------------------------------------------------


any amounts due and owing under the applicable Series 2005-2 Interest Rate Swap
(other than any Fixed Rate Payment) and (7) seventh, the balance, if any
(“Excess Collections”), shall be withdrawn by the Paying Agent from the Series
2005-2 Collection Account and deposited in the Series 2005-2 Excess Collection
Account; and
 
(ii)  on each Distribution Date during the Series 2005-2 Rapid Amortization
Period, (1) first, to each Series 2005-2 Interest Rate Swap Counterparty, an
amount equal to the Fixed Rate Payment for such Distribution Date due and owing
to such Series 2005-2 Interest Rate Swap Counterparty, (2) second, to the Surety
Provider, in an amount equal to (x) the Surety Provider Fee for the related
Series 2005-2 Interest Period and, without duplication, (y) any Surety Provider
Reimbursement Amounts then due and owing, (3) third, to the Trustee, an amount
equal to the Series 2005-2 Percentage as of the beginning of such Series 2005-2
Interest Period ending on the day preceding such Distribution Date of the fees
owing to the Trustee under the Indenture  for such Series 2005-2 Interest
Period, (4) fourth, to the Administrator, an amount equal to the Series 2005-2
Percentage as of the beginning of such Series 2005-2 Interest Period of the
portion of the Monthly Administration Fee (as specified in clause (iii) of the
definition thereof) payable by ABRCF for such Series 2005-2 Interest Period, (5)
fifth, to pay any Carrying Charges (other than Carrying Charges provided for
above) to the Persons to whom such amounts are owed, an amount equal to the
Series 2005-2 Percentage as of the beginning of such Series 2005-2 Interest
Period of such Carrying Charges (other than Carrying Charges provided for above)
for such Series 2005-2 Interest Period, (6) sixth, so long as the Series 2005-2
Invested Amount is greater than the Monthly Total Principal Allocations for the
Related Month, an amount equal to the excess of the Series 2005-2 Invested
Amount over the Monthly Total Principal Allocations for the Related Month shall
be treated as Principal Collections and (7) seventh, to each Series 2005-2
Interest Rate Swap Counterparty, any amounts due and owing under the applicable
Series 2005-2 Interest Rate Swap (other than any Fixed Rate Payment).
 
(g)  Shortfalls.  If the amounts described in Section 2.3 are insufficient to
pay the Series 2005-2 Monthly Interest on any Distribution Date, payments of
interest to the Series 2005-2 Noteholders will be reduced on a prorata basis by
the amount of such deficiency.  The aggregate amount, if any, of such deficiency
on any Distribution Date shall be referred to as the “Series 2005-2
Shortfall.”  Interest shall accrue on the Series 2005-2 Shortfall at the Series
2005-2 Note Rate.
 
(h)  Listing Information Requirement.  From the time of the Administrator’s
written notice to the Trustee that the Series 2005-2 Notes are listed on the
Luxembourg Stock Exchange until the Administrator shall give the Trustee written
notice that the Series 2005-2 Notes are not listed on the Luxembourg Stock
Exchange, the Trustee shall, or shall instruct the Paying Agent to, cause each
of (i) the Series 2005-2 Note Rate for the next succeeding Series 2005-2
Interest Period, (ii) the actual number of days in such Series 2005-2 Interest
Period, (iii) the Distribution Date for such Series 2005-2 Interest Period and
(iv) the amount of interest payable on the Series 2005-2 Notes on such
Distribution Date to be (A) communicated to DTC, Euroclear, Clearstream, the
Paying Agent in Luxembourg and the Luxembourg Stock Exchange no later than 11:00
a.m. (London time) on the Business Day immediately following each LIBOR
Determination Date and (B) if the rules of the Luxembourg Stock Exchange so
require, as
 
32

--------------------------------------------------------------------------------


notified by the Administrator to the Trustee in writing, published at ABRCF’s
expense in the Authorized Newspaper as soon as possible after the determination
of the Series 2005-2 Note Rate for the applicable Series 2005-2 Interest Period
unless the Administrator notifies the Trustee in writing that such publication
is no longer required.
 
Section 2.4  Payment of Note Interest.  On each Distribution Date, subject to
Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay to the Series 2005-2 Noteholders from the
Series 2005-2 Distribution Account the amount due to the Series 2005-2
Noteholders deposited in the Series 2005-2 Distribution Account pursuant to
Section 2.3.
 
Section 2.5  Payment of Note Principal.  (a)  Monthly Payments During Controlled
Amortization Period or Rapid Amortization Period.  Commencing on the second
Determination Date during the Series 2005-2 Controlled Amortization Period or
the first Determination Date after the commencement of the Series 2005-2 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 2.5 as to (i) the amount allocated to the Series 2005-2 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, (ii) any amounts to be drawn on the Series 2005-2 Demand Notes
and/or on the Series 2005-2 Letters of Credit (or withdrawn from the Series
2005-2 Cash Collateral Account), (iii) any amounts to be withdrawn from the
Series 2005-2 Reserve Account and deposited into the Series 2005-2 Distribution
Account and (iv) the amount of any demand on the Surety Bond in accordance with
the terms thereof.  On the Distribution Date following each such Determination
Date, the Trustee shall withdraw the amount allocated to the Series 2005-2 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, from the Series 2005-2 Collection Account and deposit such
amount in the Series 2005-2 Distribution Account, to be paid to the holders of
the Series 2005-2 Notes.
 
(b)  Principal Draws on Series 2005-2 Letters of Credit.  If the Administrator
determines on any Distribution Date during the Series 2005-2 Rapid Amortization
Period that there exists a Series 2005-2 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2005-2
Letters of Credit, if any, as provided below; provided,however, that the
Administrator shall not instruct the Trustee to draw on the Series 2005-2
Letters of Credit in respect of a Series 2005-2 Lease Principal Payment Deficit
on or after the date of the filing by any of the Lessees of a petition for
relief under Chapter 11 of the Bankruptcy Code unless and until the date on
which each of the Lessees shall have resumed making all payments of the portion
of Monthly Base Rent relating to Loan Interest required to be made under the
AESOP I Operating Lease.  Upon receipt of a notice by the Trustee from the
Administrator in respect of a Series 2005-2 Lease Principal Payment Deficit on
or prior to 11:00 a.m. (New York City time) on a Distribution Date, the Trustee
shall, by 12:00 noon (New York City time) on such Distribution Date draw an
amount as set forth in such notice equal to the lesser of (i) such Series 2005-2
Lease Principal Payment Deficit and (ii) the Series 2005-2 Letter of Credit
Liquidity Amount on the Series 2005-2 Letters of Credit by presenting to each
Series 2005-2 Letter of Credit Provider a draft accompanied by a Certificate of
Lease Deficit Demand and shall cause the Lease Deficit Disbursements to be
deposited in the Series 2005-2 Distribution Account on such Distribution Date;
provided, however, that if the Series 2005-2 Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Series 2005-2
 
33

--------------------------------------------------------------------------------


Cash Collateral Account and deposit in the Series 2005-2 Distribution Account an
amount equal to the lesser of (x) the Series 2005-2 Cash Collateral Percentage
on such Distribution Date of the Series 2005-2 Lease Principal Payment Deficit
and (y) the amount on deposit in the Series 2005-2 Cash Collateral Account on
such Distribution Date (after giving effect to the distribution of any amounts
in the Series 2005-2 Cash Collateral Account made pursuant to Section 2.3(c) on
such on such Distribution Date) and draw an amount equal to the remainder of
such amount on the Series 2005-2 Letters of Credit.
 
(c)  Final Distribution Date.  The entire Series 2005-2 Invested Amount shall be
due and payable on the Series 2005-2 Final Distribution Date.  In connection
therewith:
 
(i)  Demand Note Draw.  If the amount to be deposited in the Series 2005-2
Distribution Account in accordance with Section 2.5(a) together with any amounts
to be deposited therein in accordance with Section 2.5(b) on the Series 2005-2
Final Distribution Date, is less than the Series 2005-2 Invested Amount and
there are any Series 2005-2 Letters of Credit on such date, then, prior to 10:00
a.m. (New York City time) on the second Business Day prior to such Series 2005-2
Final Distribution Date, the Administrator shall instruct the Trustee in writing
(with a copy to the Surety Provider) to make a demand (a “Demand Notice”)
substantially in the form attached hereto as Exhibit F on the Demand Note
Issuers for payment under the Series 2005-2 Demand Notes in an amount equal to
the lesser of (i) such insufficiency and (ii) the Series 2005-2 Letter of Credit
Amount.  The Trustee shall, prior to 12:00 noon (New York City time) on the
second Business Day preceding such Series 2005-2 Final Distribution Date,
deliver such Demand Notice to the Demand Note Issuers; provided, however, that
if an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to a Demand Note Issuer shall have occurred and be continuing, the
Trustee shall not be required to deliver such Demand Notice to such Demand Note
Issuer.  The Trustee shall cause the proceeds of any demand on the Series 2005-2
Demand Notes to be deposited into the Series 2005-2 Distribution Account.
 
(ii)  Letter of Credit Draw.  In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (i) of
this Section 2.5(c), any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2005-2 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to one or more of the Demand Note Issuers, the Trustee shall not
have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding such Series 2005-2 Final Distribution Date, then, in the
case of (x) or (y) the Trustee shall draw on the Series 2005-2 Letters of Credit
by 12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2005-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2005-2 Letter of Credit Amount on such
Business Day by presenting to
 
 
34

--------------------------------------------------------------------------------

 
each Series 2005-2 Letter of Credit Provider (with a copy to the Surety
Provider) a draft accompanied by a Certificate of Unpaid Demand Note Demand;
provided, however, that if the Series 2005-2 Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Series 2005-2 Cash
Collateral Account and deposit in the Series 2005-2 Distribution Account an
amount equal to the lesser of (x) the Series 2005-2 Cash Collateral Percentage
on such Business Day of the amount that the Demand Note Issuers failed to pay
under the Series 2005-2 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) and (y) the amount on deposit in the Series
2005-2 Cash Collateral Account on such Business Day (after giving effect to the
distribution of any amounts in the Series 2005-2 Cash Collateral Account made
pursuant to Section 2.3(c), Section 2.5(b) and Section 2.5(d)(ii) on such
Business Day) and draw an amount equal to the remainder of the amount that the
Demand Note Issuers failed to pay under the Series 2005-2 Demand Notes (or, the
amount that the Trustee failed to demand for payment thereunder) on the Series
2005-2 Letters of Credit.  The Trustee shall deposit, or cause the deposit of,
the proceeds of any draw on the Series 2005-2 Letters of Credit and the proceeds
of any withdrawal from the Series 2005-2 Cash Collateral Account to be deposited
in the Series 2005-2 Distribution Account.
 
(iii)  Reserve Account Withdrawal.  If, after giving effect to the deposit into
the Series 2005-2 Distribution Account of the amount to be deposited in
accordance with Section 2.5(a) and the amounts described in clauses (i) and (ii)
of this Section 2.5(c), the amount to be deposited in the Series 2005-2
Distribution Account with respect to the Series 2005-2 Final Distribution Date
is or will be less than the Series 2005-2 Invested Amount, then prior to 12:00
noon (New York City time) on the second Business Day prior to such Series 2005-2
Final Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2005-2 Reserve Account, an amount equal to the
lesser of the amount on deposit in the Series 2005-2 Reserve Account (after
giving effect to the distribution of any amounts in the Series 2005-2 Reserve
Account made pursuant to Section 2.3(d) and Section 2.5(d)(iii) on such date)
and such remaining insufficiency and deposit it in the Series 2005-2
Distribution Account on such Series 2005-2 Final Distribution Date.
 
(iv)  Demand on Surety Bond.  If after giving effect to the deposit into the
Series 2005-2 Distribution Account of the amount to be deposited in accordance
with Section 2.5(a) and all other amounts described in clauses (i), (ii) and
(iii) of this Section 2.5(c), the amount to be deposited in the Series 2005-2
Distribution Account with respect to the Series 2005-2 Final Distribution Date
is or will be less than the Series 2005-2 Outstanding Principal Amount then the
Trustee shall make a demand on the Surety Bond by 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date in an amount
equal to such insufficiency in accordance with the terms thereof and shall cause
the proceeds thereof to be deposited in the Series 2005-2 Distribution
Account.  The proceeds from a demand on the Surety Bond made pursuant to this
Section 2.5(c)(iv) shall be applied exclusively towards payments of the Series
2005-2 Outstanding Principal Amount for the Series 2005-2 Final Distribution
Date.
 
35

--------------------------------------------------------------------------------


(d)  Principal Deficit Amount.  On each Distribution Date, other than the Series
2005-2 Final Distribution Date, on which the Principal Deficit Amount is greater
than zero, amounts shall be transferred to the Series 2005-2 Distribution
Account as follows:
 
(i)  Demand Note Draw.  If on any Determination Date, the Administrator
determines that the Principal Deficit Amount with respect to the next succeeding
Distribution Date will be greater than zero and there are any Series 2005-2
Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing (with a copy to the Surety Provider) to deliver
a Demand Notice to the Demand Note Issuers demanding payment of an amount equal
to the lesser of (A) the Principal Deficit Amount and (B) the Series 2005-2
Letter of Credit Amount.  The Trustee shall, prior to 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date, deliver such
Demand Notice to the Demand Note Issuers; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to a Demand Note Issuer shall have occurred and be continuing, the
Trustee shall not be required to deliver such Demand Notice to such Demand Note
Issuer.  The Trustee shall cause the proceeds of any demand on the Series 2005-2
Demand Note to be deposited into the Series 2005-2 Distribution Account.
 
(ii)  Letter of Credit Draw.  In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit into
the Series 2005-2 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to any Demand Note Issuer, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding
such Distribution Date, then, in the case of (x) or (y) the Trustee shall on
such Business Day draw on the Series 2005-2 Letters of Credit an amount equal to
the lesser of (i) Series 2005-2 Letter of Credit Amount and (ii) the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2005-2 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
by presenting to each Series 2005-2 Letter of Credit Provider (with a copy to
the Surety Provider) a draft accompanied by a Certificate of Unpaid Demand Note
Demand; provided, however, that if the Series 2005-2 Cash Collateral Account has
been established and funded, the Trustee shall withdraw from the Series 2005-2
Cash Collateral Account and deposit in the Series 2005-2 Distribution Account an
amount equal to the lesser of (x) the Series 2005-2 Cash Collateral Percentage
on such Business Day of the aggregate amount that the Demand Note Issuers failed
to pay under the Series 2005-2 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (y) the amount on deposit in the
Series 2005-2 Cash Collateral Account on such Business Day (after giving effect
to the distribution of any amounts in the Series 2005-2 Cash Collateral Account
made pursuant to Section 2.3(c) and Section 2.5(b) on such date) and draw an
amount equal to the remainder of the aggregate amount that the Demand Note
Issuers failed to pay under the Series 2005-2 Demand Notes (or, the amount that
the Trustee failed to
 
36

--------------------------------------------------------------------------------


demand for payment thereunder) on the Series 2005-2 Letters of Credit.  The
Trustee shall deposit into, or cause the deposit of, the proceeds of any draw on
the Series 2005-2 Letters of Credit and the proceeds of any withdrawal from the
Series 2005-2 Cash Collateral Account to be deposited in the Series 2005-2
Distribution Account.
 
(iii)  Reserve Account Withdrawal.  If the Series 2005-2 Letter of Credit Amount
will be less than the Principal Deficit Amount on any Distribution Date, then,
prior to 12:00 noon (New York City time) on the second Business Day prior to
such Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2005-2 Reserve Account, an amount equal to the
lesser of (x) the amount on deposit in the Series 2005-2 Reserve Account  (after
giving effect to the distribution of any amounts in the Series 2005-2 Reserve
Account made pursuant to Section 2.3(d) on such Distribution Date) and (y) the
amount by which the Principal Deficit Amount exceeds the amounts to be deposited
in the Series 2005-2 Distribution Account in accordance with clauses (i) and
(ii) of this Section 2.5(d) and deposit it in the Series 2005-2 Distribution
Account on such Distribution Date.
 
(iv)  Demand on Surety Bond.  If the sum of the Series 2005-2 Letter of Credit
Amount and the amount on deposit in the Series 2005-2 Reserve Account (after
giving effect to the distribution of any amounts in the Series 2005-2 Reserve
Account made pursuant to Section 2.3(d) on such Distribution Date) will be less
than the Principal Deficit Amount on any Distribution Date, then the Trustee
shall make a demand on the Surety Bond by 12:00 noon (New York City time) on the
second Business Day preceding such Distribution Date in an amount equal to the
Insured Principal Deficit Amount and shall cause the proceeds thereof to be
deposited in the Series 2005-2 Distribution Account. The proceeds from a demand
on the Surety Bond made pursuant to this Section 2.5(d)(iv) shall be applied
exclusively towards payments of the Principal Deficit Amount for such
Distribution Date.
 
(e)  Distribution.  On each Distribution Date occurring on or after the date a
withdrawal is made from the Series 2005-2 Collection Account pursuant to Section
2.5(a) or amounts are deposited in the Series 2005-2 Distribution Account
pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in accordance
with Section 6.1 of the Base Indenture, pay prorata to each Series 2005-2
Noteholder from the Series 2005-2 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c) or (d), to the extent necessary to
pay the Series 2005-2 Controlled Amortization Amount during the Series 2005-2
Controlled Amortization Period, or to the extent necessary to pay the Series
2005-2 Invested Amount during the Series 2005-2 Rapid Amortization Period.
 
Section 2.6  Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment.  If the Administrator fails to give notice or instructions to make
any payment from or deposit into the Collection Account required to be given by
the Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator, provided that the Administrator,
upon request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit.  When any
payment or deposit
 
37

--------------------------------------------------------------------------------


hereunder or under any other Related Document is required to be made by the
Trustee or the Paying Agent at or prior to a specified time, the Administrator
shall deliver any applicable written instructions with respect thereto
reasonably in advance of such specified time.
 
Section 2.7  Series-2005-2 Reserve Account.  (a)  Establishment of Series 2005-2
Reserve Account.  ABRCF shall establish and maintain in the name of the Series
2005-2 Agent for the benefit of the Series 2005-2 Noteholders, each Series
2005-2 Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the “Series 2005-2 Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Series 2005-2 Noteholders, each Series 2005-2
Interest Rate Swap Counterparty and the Surety Provider.  The Series 2005-2
Reserve Account shall be maintained (i) with a Qualified Institution, or (ii) as
a segregated trust account with the corporate trust department of a depository
institution or trust company having corporate trust powers and acting as trustee
for funds deposited in the Series 2005-2 Reserve Account; provided that, if at
any time such Qualified Institution is no longer a Qualified Institution or the
credit rating of any securities issued by such depositary institution or trust
company shall be reduced to below “BBB-” by Standard & Poor’s or “Baa2” by
Moody’s, then ABRCF shall, within thirty (30) days of such reduction, establish
a new Series 2005-2 Reserve Account with a new Qualified Institution.  If the
Series 2005-2 Reserve Account is not maintained in accordance with the previous
sentence, ABRCF shall establish a new Series 2005-2 Reserve Account, within ten
(10) Business Days after obtaining knowledge of such fact, which complies with
such sentence, and shall instruct the Series 2005-2 Agent in writing to transfer
all cash and investments from the non-qualifying Series 2005-2 Reserve Account
into the new Series 2005-2 Reserve Account.  Initially, the Series 2005-2
Reserve Account will be established with BNY.
 
(b)  Administration of the Series 2005-2 Reserve Account.  The Administrator may
instruct the institution maintaining the Series 2005-2 Reserve Account to invest
funds on deposit in the Series 2005-2 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2005-2 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date.  All such
Permitted Investments will be credited to the Series 2005-2 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in Section
8-106 of the New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities.  The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2005-2 Reserve
Account.  ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments.  In the absence of written investment instructions
hereunder, funds on deposit in the Series 2005-2 Reserve Account shall remain
uninvested.
 
38

--------------------------------------------------------------------------------


(c)  Earnings from Series 2005-2 Reserve Account.  All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2005-2 Reserve Account shall be deemed to be on deposit therein and available
for distribution.
 
(d)  Series 2005-2 Reserve Account Constitutes Additional Collateral for Series
2005-2 Notes.  In order to secure and provide for the repayment and payment of
ABRCF’s Obligations with respect to the Series 2005-2 Notes, ABRCF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2005-2 Noteholders, each Series
2005-2 Interest Rate Swap Counterparty and the Surety Provider, all of ABRCF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired):  (i) the Series 2005-2 Reserve Account, including any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 2005-2 Reserve Account or the funds on deposit therein
from time to time; (iv) all investments made at any time and from time to time
with monies in the Series 2005-2 Reserve Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (v) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2005-2 Reserve Account, the funds on
deposit therein from time to time or the investments made with such funds; and
(vi) all proceeds of any and all of the foregoing, including, without
limitation, cash (the items in the foregoing clauses (i) through (vi) are
referred to, collectively, as the “Series 2005-2 Reserve Account
Collateral”).  The Trustee shall possess all right, title and interest in and to
all funds on deposit from time to time in the Series 2005-2 Reserve Account and
in all proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2005-2 Reserve Account.  The Series
2005-2 Reserve Account Collateral shall be under the sole dominion and control
of the Trustee for the benefit of the Series 2005-2 Noteholders, each Series
2005-2 Interest Rate Swap Counterparty and the Surety Provider.  The Series
2005-2 Agent hereby agrees (i) to act as the securities intermediary (as defined
in Section 8-102(a)(14) of the New York UCC) with respect to the Series 2005-2
Reserve Account; (ii) that its jurisdiction as securities intermediary is New
York; (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2005-2 Reserve
Account shall be treated as a financial asset (as defined in Section 8-102(a)(9)
of the New York UCC) and (iv) to comply with any entitlement order (as defined
in Section 8-102(a)(8) of the New York UCC) issued by the Trustee.
 
(e)  Series 2005-2 Reserve Account Surplus.  In the event that the Series 2005-2
Reserve Account Surplus on any Distribution Date, after giving effect to all
withdrawals from the Series 2005-2 Reserve Account, is greater than zero, if no
Series 2005-2 Enhancement Deficiency or AESOP I Operating Lease Vehicle
Deficiency would result therefrom or exist thereafter, the Trustee, acting in
accordance with the written instructions of the Administrator (with a copy of
such written instructions to be provided by the Administrator to the Surety
Provider) pursuant to the Administration Agreement, shall withdraw from the
Series 2005-2 Reserve Account an amount equal to the Series 2005-2 Reserve
Account Surplus and shall pay such amount to ABRCF.
 
(f)  Termination of Series 2005-2 Reserve Account.  Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance
 
39

--------------------------------------------------------------------------------


with the written instructions of the Administrator, after the prior payment of
all amounts owing to the Series 2005-2 Noteholders and to the Surety Provider
and payable from the Series 2005-2 Reserve Account as provided herein, shall
withdraw from the Series 2005-2 Reserve Account all amounts on deposit therein
for payment to ABRCF.
 
Section 2.8  Series 2005-2 Letters of Credit and Series 2005-2 Cash Collateral
Account.  (a)   Series 2005-2 Letters of Credit and Series 2005-2 Cash
Collateral Account Constitute Additional Collateral for Series 2005-2 Notes.  In
order to secure and provide for the repayment and payment of ABRCF’s Obligations
with respect to the Series 2005-2 Notes, ABRCF hereby grants a security interest
in and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2005-2 Noteholders, each Series 2005-2 Interest Rate Swap
Counterparty and the Surety Provider, all of ABRCF’s right, title and interest
in and to the following (whether now or hereafter existing or
acquired):  (i) each Series 2005-2 Letter of Credit; (ii) the Series 2005-2 Cash
Collateral Account, including any security entitlement thereto; (iii) all funds
on deposit in the Series 2005-2 Cash Collateral Account from time to time;
(iv) all certificates and instruments, if any, representing or evidencing any or
all of the Series 2005-2 Cash Collateral Account or the funds on deposit therein
from time to time; (v) all investments made at any time and from time to time
with monies in the Series 2005-2 Cash Collateral Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (vi) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2005-2 Cash Collateral Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vii) all proceeds of any and all of the foregoing, including,
without limitation, cash (the items in the foregoing clauses (ii) through
(vii) are referred to, collectively, as the “Series 2005-2 Cash Collateral
Account Collateral”).  The Trustee shall, for the benefit of the Series 2005-2
Noteholders, each Series 2005-2 Interest Rate Swap Counterparty and the Surety
Provider, possess all right, title and interest in all funds on deposit from
time to time in the Series 2005-2 Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Series 2005-2 Cash Collateral Account.  The Series 2005-2 Cash
Collateral Account shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2005-2 Noteholders, each Series 2005-2 Interest
Rate Swap Counterparty and the Surety Provider.  The Series 2005-2 Agent hereby
agrees (i) to act as the securities intermediary (as defined in Section
8-102(a)(14) of the New York UCC) with respect to the Series 2005-2 Cash
Collateral Account; (ii) that its jurisdiction as a securities intermediary is
New York, (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2005-2
Cash Collateral Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement
order (as defined in Section 8-102(a)(8) of the New York UCC) issued by the
Trustee.
 
(b)  Series 2005-2 Letter of Credit Expiration Date.  If prior to the date which
is ten (10) days prior to the then - scheduled Series 2005-2 Letter of Credit
Expiration Date with respect to any Series 2005-2 Letter of Credit, excluding
the amount available to be drawn under such Series 2005-2 Letter of Credit but
taking into account each substitute Series 2005-2 Letter of Credit which has
been obtained from a Series 2005-2 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2005-2 Enhancement Amount would
be equal to or more than the Series 2005-2 Required Enhancement Amount and the
Series 2005-2 Liquidity
 
40

--------------------------------------------------------------------------------


Amount would be equal to or greater than the Series 2005-2 Required Liquidity
Amount, then the Administrator shall notify the Trustee and the Surety Provider
(with the Surety Provider to be provided supporting calculations in reasonable
detail) in writing no later than two (2) Business Days prior to such Series
2005-2 Letter of Credit Expiration Date of such determination.  If prior to the
date which is ten (10) days prior to the then-scheduled Series 2005-2 Letter of
Credit Expiration Date with respect to any Series 2005-2 Letter of Credit,
excluding the amount available to be drawn under such Series 2005-2 Letter of
Credit but taking into account a substitute Series 2005-2 Letter of Credit which
has been obtained from a Series 2005-2 Eligible Letter of Credit Provider and is
in full force and effect on such date, the Series 2005-2 Enhancement Amount
would be less than the Series 2005-2 Required Enhancement Amount or the Series
2005-2 Liquidity Amount would be less than the Series 2005-2 Required Liquidity
Amount, then the Administrator shall notify the Trustee and the Surety Provider
(with the Surety Provider to be provided supporting calculations in reasonable
detail) in writing no later than two (2) Business Days prior to such Series
2005-2 Letter of Credit Expiration Date of (x) the greater of (A) the excess, if
any, of the Series 2005-2 Required Enhancement Amount over the Series 2005-2
Enhancement Amount, excluding the available amount under such expiring Series
2005-2 Letter of Credit but taking into account any substitute Series 2005-2
Letter of Credit which has been obtained from a Series 2005-2 Eligible Letter of
Credit Provider and is in full force and effect, on such date, and (B) the
excess, if any, of the Series 2005-2 Required Liquidity Amount over the Series
2005-2 Liquidity Amount, excluding the available amount under such expiring
Series 2005-2 Letter of Credit but taking into account any substitute Series
2005-2 Letter of Credit which has been obtained from a Series 2005-2 Eligible
Letter of Credit Provider and is in full force and effect, on such date, and (y)
the amount available to be drawn on such expiring Series 2005-2 Letter of Credit
on such date.  Upon receipt of such notice by the Trustee on or prior to 10:00
a.m. (New York City time) on any Business Day, the Trustee shall, by 12:00 noon
(New York City time) on such Business Day (or, in the case of any notice given
to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York
City time) on the next following Business Day), draw the lesser of the amounts
set forth in clauses (x) and (y) above on such expiring Series 2005-2 Letter of
Credit by presenting a draft (with a copy to the Surety Provider) accompanied by
a Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2005-2 Cash Collateral Account.
 
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2005-2 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2005-2 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2005-2 Cash Collateral
Account.
 
(c)  Series 2005-2 Letter of Credit Providers.  The Administrator shall notify
the Trustee and the Surety Provider in writing within one (1) Business Day of
becoming aware that (i) the long-term senior unsecured debt credit rating of any
Series 2005-2 Letter of Credit Provider has fallen below “A+” as determined by
Standard & Poor’s or “Al” as determined by Moody’s or (ii) the short-term senior
unsecured debt credit rating of any Series 2005-2 Letter of Credit Provider has
fallen below “A-1” as determined by Standard & Poor’s or “P-1” as determined by
Moody’s.  At such time the Administrator shall also notify the Trustee of
(i) the greater of (A) the excess, if any, of the Series 2005-2 Required
Enhancement Amount over the
 
41

--------------------------------------------------------------------------------


Series 2005-2 Enhancement Amount, excluding the available amount under the
Series 2005-2 Letter of Credit issued by such Series 2005-2 Letter of Credit
Provider, on such date, and (B) the excess, if any, of the Series 2005-2
Required Liquidity Amount over the Series 2005-2 Liquidity Amount, excluding the
available amount under such Series 2005-2 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2005-2 Letter of Credit on
such date.  Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon (New
York City time) on such Business Day (or, in the case of any notice given to the
Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York City
time) on the next following Business Day), draw on such Series 2005-2 Letter of
Credit in an amount equal to the lesser of the amounts in clause (i) and clause
(ii) of the immediately preceding sentence on such Business Day by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2005-2 Cash Collateral
Account.
 
(d)  Termination Date Demands on the Series 2005-2 Letters of Credit.  Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2005-2 Letter of Credit Termination Date, the Administrator shall
determine the Series 2005-2 Demand Note Payment Amount, if any, as of the Series
2005-2 Letter of Credit Termination Date and, if the Series 2005-2 Demand Note
Payment Amount is greater than zero, instruct the Trustee in writing to draw on
the Series 2005-2 Letters of Credit.  Upon receipt of any such notice by the
Trustee on or prior to 11:00 a.m. (New York City time) on a Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw an
amount equal to the lesser of (i) the Series 2005-2 Demand Note Payment Amount
and (ii) the Series 2005-2 Letter of Credit Liquidity Amount on the Series
2005-2 Letters of Credit by presenting to each Series 2005-2 Letter of Credit
Provider (with a copy to the Surety Provider) a draft accompanied by a
Certificate of Termination Date Demand and shall cause the Termination Date
Disbursement to be deposited in the Series 2005-2 Cash Collateral Account;
provided, however, that if the Series 2005-2 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2005-2 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) and (ii) on such Business Day on the
Series 2005-2 Letters of Credit as calculated by the Administrator and provided
in writing to the Trustee and the Surety Provider.
 
(e)  Draws on the Series 2005-2 Letters of Credit.  If there is more than one
Series 2005-2 Letter of Credit on the date of any draw on the Series 2005-2
Letters of Credit pursuant to the terms of this Supplement, the Administrator
shall instruct the Trustee, in writing, to draw on each Series 2005-2 Letter of
Credit in an amount equal to the Pro Rata Share of the Series 2005-2 Letter of
Credit Provider issuing such Series 2005-2 Letter of Credit of the amount of
such draw on the Series 2005-2 Letters of Credit.
 
(f)  Establishment of Series 2005-2 Cash Collateral Account.  On or prior to the
date of any drawing under a Series 2005-2 Letter of Credit pursuant to
Section 2.8(b), (c) or (d) above, ABRCF shall establish and maintain in the name
of the Trustee for the benefit of the Series 2005-2 Noteholders, each Series
2005-2 Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the “Series 2005-2 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2005-2 Noteholders, each Series
2005-2 Interest Rate Swap
 
42

--------------------------------------------------------------------------------


Counterparty and the Surety Provider.  The Series 2005-2 Cash Collateral Account
shall be maintained (i) with a Qualified Institution, or (ii) as a segregated
trust account with the corporate trust department of a depository institution or
trust company having corporate trust powers and acting as trustee for funds
deposited in the Series 2005-2 Cash Collateral Account; provided, however, that
if at any time such Qualified Institution is no longer a Qualified Institution
or the credit rating of any securities issued by such depository institution or
trust company shall be reduced to below “BBB-” by Standard & Poor’s or “Baa3” by
Moody’s, then ABRCF shall, within thirty (30) days of such reduction, establish
a new Series 2005-2 Cash Collateral Account with a new Qualified Institution or
a new segregated trust account with the corporate trust department of a
depository institution or trust company having corporate trust powers and acting
as trustee for funds deposited in the Series 2005-2 Cash Collateral Account.  If
a new Series 2005-2 Cash Collateral Account is established, ABRCF shall instruct
the Trustee in writing to transfer all cash and investments from the
non-qualifying Series 2005-2 Cash Collateral Account into the new Series 2005-2
Cash Collateral Account.
 
(g)  Administration of the Series 2005-2 Cash Collateral Account.  ABRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2005-2 Cash Collateral Account to invest funds on deposit in the Series
2005-2 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2005-2
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date.  All such
Permitted Investments will be credited to the Series 2005-2 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities.  The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2005-2 Cash
Collateral Account.  ABRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments.  In the absence of written investment instructions
hereunder, funds on deposit in the Series 2005-2 Cash Collateral Account shall
remain uninvested.
 
(h)  Earnings from Series 2005-2 Cash Collateral Account.  All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2005-2 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.
 
(i)  Series 2005-2 Cash Collateral Account Surplus.  In the event that the
Series 2005-2 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2005-2 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions (a copy of which shall be provided by the Administrator to the
Surety Provider) of the Administrator, shall withdraw from the Series 2005-2
Cash
 
43

--------------------------------------------------------------------------------


Collateral Account an amount equal to the Series 2005-2 Cash Collateral Account
Surplus and shall pay such amount:  first, to the Series 2005-2 Letter of Credit
Providers to the extent of any unreimbursed drawings under the related Series
2005-2 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2005-2 Reimbursement Agreement, and, second, to
ABRCF any remaining amount.
 
(j)  Post-Series 2005-2 Letter of Credit Termination Date Withdrawals from the
Series 2005-2 Cash Collateral Account.  If the Surety Provider notifies the
Trustee in writing that the Surety Provider shall have paid a Preference Amount
(as defined in the Surety Bond) under the Surety Bond, subject to the
satisfaction of the conditions set forth in the next succeeding sentence, the
Trustee shall, on each date following such payment of a Preference Amount,
withdraw from the Series 2005-2 Cash Collateral Account and pay to the Surety
Provider an amount equal to the lesser of (i) the amount on deposit in the
Series 2005-2 Cash Collateral Account on such date and (ii) such Preference
Amount (and any interest thereon accrued pursuant to the Insurance
Agreement).  Prior to any withdrawal from the Series 2005-2 Cash Collateral
Account pursuant to this Section 2.8(j), the Trustee shall have received a
certified copy of the order requiring the return of such Preference Amount.
 
(k)  Termination of Series 2005-2 Cash Collateral Account.  Upon the termination
of this Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2005-2 Noteholders and to the Surety
Provider and payable from the Series 2005-2 Cash Collateral Account as provided
herein, shall withdraw from the Series 2005-2 Cash Collateral Account all
amounts on deposit therein (to the extent not withdrawn pursuant to
Section 2.8(i) above) and shall pay such amounts:  first, to the Series 2005-2
Letter of Credit Providers to the extent of any unreimbursed drawings under the
related Series 2005-2 Reimbursement Agreement, for application in accordance
with the provisions of the related Series 2005-2 Reimbursement Agreement, and,
second, to ABRCF any remaining amount.
 
Section 2.9  Series 2005-2 Distribution Account.  (a)  Establishment of Series
2005-2 Distribution Account.  ABRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2005-2 Noteholders, each Series 2005-2
Interest Rate Swap Counterparty and the Surety Provider, or cause to be
established and maintained, an account (the “Series 2005-2 Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2005-2 Noteholders, each Series
2005-2 Interest Rate Swap Counterparty and the Surety Provider.  The Series
2005-2 Distribution Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2005-2
Distribution Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then ABRCF
shall, within thirty (30) days of such reduction, establish a new Series 2005-2
Distribution Account with a new Qualified Institution.  If the Series 2005-2
Distribution Account is not maintained in accordance with the previous sentence,
ABRCF shall establish a new Series 2005-2 Distribution Account, within ten (10)
Business Days after obtaining knowledge of such fact, which complies with such
sentence, and shall instruct the Series 2005-2 Agent in writing to
 
44

--------------------------------------------------------------------------------


transfer all cash and investments from the non-qualifying Series 2005-2
Distribution Account into the new Series 2005-2 Distribution
Account.  Initially, the Series 2005-2 Distribution Account will be established
with BNY.
 
(b)  Administration of the Series 2005-2 Distribution Account.  The
Administrator may instruct the institution maintaining the Series 2005-2
Distribution Account to invest funds on deposit in the Series 2005-2
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2005-2 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date.  All such Permitted Investments will be credited to
the Series 2005-2 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8-106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities.  The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2005-2 Distribution Account.  ABRCF shall not direct the Trustee
to dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investments.  In the absence of written
investment instructions hereunder, funds on deposit in the Series 2005-2
Distribution Account shall remain uninvested.
 
(c)  Earnings from Series 2005-2 Distribution Account.  All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2005-2 Distribution Account shall be deemed to be on deposit and
available for distribution.
 
(d)  Series 2005-2 Distribution Account Constitutes Additional Collateral for
Series 2005-2 Notes.  In order to secure and provide for the repayment and
payment of ABRCF’s Obligations with respect to the Series 2005-2 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2005-2 Noteholders, each
Series 2005-2 Interest Rate Swap Counterparty and the Surety Provider, all of
ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired):  (i) the Series 2005-2 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2005-2 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2005-2 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2005-2
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred
 
45

--------------------------------------------------------------------------------


to, collectively, as the “Series 2005-2 Distribution Account Collateral”).  The
Trustee shall possess all right, title and interest in all funds on deposit from
time to time in the Series 2005-2 Distribution Account and in and to all
proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2005-2 Distribution Account.  The
Series 2005-2 Distribution Account Collateral shall be under the sole dominion
and control of the Trustee for the benefit of the Series 2005-2 Noteholders,
each Series 2005-2 Interest Rate Swap Counterparty and the Surety Provider.  The
Series 2005-2 Agent hereby agrees (i) to act as the securities intermediary (as
defined in Section 8-102(a)(14) of the New York UCC) with respect to the Series
2005-2 Distribution Account; (ii) that its jurisdiction as securities
intermediary is New York, (iii) that each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the Series
2005-2 Distribution Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement
order (as defined in Section 8-102(a)(8) of the New York UCC) issued by the
Trustee.
 
Section 2.10  Series 2005-2 Interest Rate Swaps.  (a)  On the Original Series
2005-2 Closing Date, ABRCF entered into an interest rate swap and may enter into
one or more additional interest rate swaps acceptable to the Surety Provider (in
its reasonable judgment) in respect of the Series 2005-2 Notes with a Qualified
Interest Rate Swap Counterparty (a “Series 2005-2 Interest Rate Swap”).  The
Series 2005-2 Interest Rate Swaps have an aggregate initial notional amount
equal to the Series 2005-2 Initial Invested Amount.  The aggregate notional
amount of such Series 2005-2 Interest Rate Swaps shall be reduced pursuant to
the terms of such Series 2005-2 Interest Rate Swaps but shall not at any time be
less than the Series 2005-2 Invested Amount.  The fixed rate payable by ABRCF
under such Series 2005-2 Interest Rate Swaps and any replacement thereof shall
not be greater than 5.5 %.
 
(b)  Replacement of Any Series 2005-2 Interest Rate Swap.  If, at any time, a
Series 2005-2 Interest Rate Swap Counterparty does not have (i) a long-term
senior, unsecured debt, deposit, claims paying or credit (as the case may be)
rating at least “A” from Standard & Poor’s and at least “A2” from Moody’s, (ii)
a short-term senior, unsecured debt, deposit, claims paying or credit (as the
case may be) rating of at least “A-1”, or if such Series 2005-2 Interest Rate
Swap Counterparty does not have a short-term senior, unsecured debt rating, then
a long-term senior, unsecured debt, deposit, claims paying or credit (as the
case may be) rating of at least “A+”, in each case, from Standard & Poor’s and
(iii) a short-term senior, unsecured debt, deposit, claims paying or credit (as
the case may be) rating of “P-1”, or if such Series 2005-2 Interest Rate Swap
Counterparty does not have a short-term senior, unsecured debt rating, then a
long-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of at least “A1”, in each case, from Moody’s, then ABRCF shall
cause the Series 2005-2 Interest Rate Swap Counterparty within thirty (30) days
following such occurrence, at the Series 2005-2 Interest Rate Swap
Counterparty’s expense, to do one of the following (the choice of such action to
be determined by the Series 2005-2 Interest Rate Swap Counterparty) (i) obtain a
replacement interest rate swap on substantially the same terms as the replaced
Series 2005-2 Interest Rate Swap from a Qualified Interest Rate Swap Provider
and terminate the applicable Series 2005-2 Interest Rate Swap, (ii)
collateralize its obligations under the Series 2005-2 Interest Rate Swap in a
manner acceptable to the Rating Agencies and the Surety Provider (in the
exercise of its reasonable judgment) in an amount and with collateral which is
sufficient to maintain or restore the immediately prior Shadow Rating of the
Series 2005-2 Notes or (iii) enter into any other
 
46

--------------------------------------------------------------------------------


arrangement satisfactory to Standard & Poor’s, Moody’s and the Surety Provider
(in the exercise of its reasonable judgment), which is sufficient to maintain or
restore the immediately prior Shadow Rating of the Series 2005-2 Notes; provided
that no termination of any Series 2005-2 Interest Rate Swap shall occur until
ABRCF has entered into a replacement interest rate swap or shall have entered
any other arrangement satisfactory to Standard & Poor’s, Moody’s and the Surety
Provider (in the exercise of its reasonable judgment).
 
(c)  To secure payment of all ABRCF’s Obligations with respect to the Series
2005-2 Notes, ABRCF grants a security interest in, and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2005-2
Noteholders and the Surety Provider, all of ABRCF’s right, title and interest in
the Series 2005-2 Interest Rate Swaps and all proceeds thereof (the “Series
2005-2 Interest Rate Swap Collateral”).  ABRCF shall require all Series 2005-2
Interest Rate Swap Proceeds to be paid to, and the Trustee shall allocate all
Series 2005-2 Interest Rate Swap Proceeds to, the Series 2005-2 Accrued Interest
Account of the Series 2005-2 Collection Account.
 
(d)   The failure of ABRCF to comply with its covenants contained in this
Section 2.10 shall not constitute an Amortization Event with respect to the
Series 2005-2 Notes.
 
(e)  Each Series 2005-2 Interest Rate Swap Counterparty shall be a Swap
Counterparty and therefore shall be a beneficiary of the grant set forth in
Section 3.1 of the Base Indenture.
 
Section 2.11  Series 2005-2 Accounts Permitted Investments.  ABRCF shall not,
and shall not permit, funds on deposit in the Series 2005-2 Accounts to be
invested in:
 
(i)  Permitted Investments that do not mature at least one Business Day before
the next Distribution Date;
 
(ii)  demand deposits, time deposits or certificates of deposit with a maturity
in excess of 360 days;
 
(iii)  commercial paper which is not rated “P-1” by Moody’s;
 
(iv)  money market funds or eurodollar time deposits which are not rated at
least “AAA” by Standard & Poor’s;
 
(v)  eurodollar deposits that are not rated “P-1” by Moody’s or that are with
financial institutions not organized under the laws of a G-7 nation; or
 
(vi)  any investment, instrument or security not otherwise listed in clause (i)
through (vi) of the definition of “Permitted Investments” in the Base Indenture
that is not approved in writing by the Surety Provider.
 
Section 2.12  Series 2005-2 Demand Notes Constitute Additional Collateral for
Series 2005-2 Notes.  In order to secure and provide for the repayment and
payment of ABRCF’s Obligations with respect to the Series 2005-2 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the
 
47

--------------------------------------------------------------------------------


Series 2005-2 Noteholders, each Series 2005-2 Interest Rate Swap Counterparty
and the Surety Provider, all of ABRCF’s right, title and interest in and to the
following (whether now or hereafter existing or acquired):  (i) the Series
2005-2 Demand Notes; (ii) all certificates and instruments, if any, representing
or evidencing the Series 2005-2 Demand Notes; and (iii) all proceeds of any and
all of the foregoing, including, without limitation, cash.  On the Original
Series 2005-2 Closing Date, ABRCF delivered to the Trustee, for the benefit of
the Series 2005-2 Noteholders, each Series 2005-2 Interest Rate Swap
Counterparty and the Surety Provider, each Series 2005-2 Demand Note, endorsed
in blank.  The Trustee, for the benefit of the Series 2005-2 Noteholders, each
Series 2005-2 Interest Rate Swap Counterparty and the Surety Provider, shall be
the only Person authorized to make a demand for payments on the Series 2005-2
Demand Notes.
 
 
ARTICLE III
 
AMORTIZATION EVENTS
 
In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2005-2 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2005-2 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2005-2 Notes):
 
(a)  a Series 2005-2 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2005-2 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;
 
(b)  the Series 2005-2 Liquidity Amount shall be less than the Series 2005-2
Required Liquidity Amount for at least two (2) Business Days; provided, however,
that such event or condition shall not be an Amortization Event if during such
two (2) Business Day period such insufficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;
 
(c)  the Collection Account, the Series 2005-2 Collection Account, the Series
2005-2 Excess Collection Account or the Series 2005-2 Reserve Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than Liens
permitted under the Related Documents);
 
(d)  all principal of and interest on the Series 2005-2 Notes is not paid in
full on or before the Series 2005-2 Expected Final Distribution Date;
 
(e)  the Trustee shall make a demand for payment under the Surety Bond;
 
(f)  the occurrence of an Event of Bankruptcy with respect to the Surety
Provider;
 
48

--------------------------------------------------------------------------------


(g)  the Surety Provider fails to pay a demand for payment in accordance with
the requirements of the Surety Bond;
 
(h)  any Series 2005-2 Letter of Credit shall not be in full force and effect
for at least two (2) Business Days and (x) either a Series 2005-2 Enhancement
Deficiency would result from excluding such Series 2005-2 Letter of Credit from
the Series 2005-2 Enhancement Amount or (y) the Series 2005-2 Liquidity Amount,
excluding therefrom the available amount under such Series 2005-2 Letter of
Credit, would be less than the Series 2005-2 Required Liquidity Amount;
 
(i)  from and after the funding of the Series 2005-2 Cash Collateral Account,
the Series 2005-2 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2005-2
Enhancement Deficiency would result from excluding the Series 2005-2 Available
Cash Collateral Account Amount from the Series 2005-2 Enhancement Amount or (y)
the Series 2005-2 Liquidity Amount, excluding therefrom the Series 2005-2
Available Cash Collateral Amount, would be less than the Series 2005-2 Required
Liquidity Amount; and
 
(j)  an Event of Bankruptcy shall have occurred with respect to any Series
2005-2 Letter of Credit Provider or any Series 2005-2 Letter of Credit Provider
repudiates its Series 2005-2 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2005-2 Enhancement Deficiency would result from
excluding such Series 2005-2 Letter of Credit from the Series 2005-2 Enhancement
Amount or (y) the Series 2005-2 Liquidity Amount, excluding therefrom the
available amount under such Series 2005-2 Letter of Credit, would be less than
the Series 2005-2 Required Liquidity Amount.
 
 
ARTICLE IV
 
RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, but subject in all respects to the Surety Provider’s rights under
Section 6.11, upon the Trustee’s receipt of notice from any Lessee, any Borrower
or ABRCF that the Lessees, the Borrowers and ABRCF have determined to increase
any Series 2005-2 Maximum Amount, (such notice, a “Waiver Request”), each Series
2005-2 Noteholder may, at its option, waive any Series 2005-2 Maximum Amount
(collectively, a “Waivable Amount”) if (i) no Amortization Event exists, (ii)
the Requisite Noteholders and the Surety Provider consent to such waiver and
(iii) 60 days’ prior written notice of such proposed waiver is provided to the
Rating Agencies by the Trustee.
 
Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2005-2 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will
 
49

--------------------------------------------------------------------------------


be held by the Trustee in the Series 2005-2 Collection Account for ratable
distribution as described below.
 
Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Series 2005-2 Noteholders and the
Surety Provider, which notice shall be accompanied by a form of consent (each a
“Consent”) in the form of Exhibit B by which the Series 2005-2 Noteholders may,
on or before the Consent Period Expiration Date, consent to waiver of the
applicable Waivable Amount.  If the Trustee receives the consent of the Surety
Provider and Consents from the Requisite Noteholders agreeing to waiver of the
applicable Waivable Amount within forty-five (45) days after the Trustee
notifies the Series 2005-2 Noteholders of a Waiver Request (the day on which
such forty-five (45) day period expires, the “Consent Period Expiration Date”),
(i) the applicable Waivable Amount shall be deemed waived by the consenting
Series 2005-2 Noteholders, (ii) the Trustee will distribute the Designated
Amounts as set forth below and (iii) the Trustee shall promptly (but in any
event within two days) provide the Rating Agency with notice of such
waiver.  Any Series 2005-2 Noteholder from whom the Trustee has not received a
Consent on or before the Consent Period Expiration Date will be deemed not to
have consented to such waiver.
 
If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, the Trustee will pay the Designated Amounts as follows:
 
(i)  to the non-consenting Series 2005-2 Noteholders, if any, prorata up to the
amount required to pay all Series 2005-2 Notes held by such non-consenting
Series 2005-2 Noteholders in full; and
 
(ii)  any remaining Designated Amounts to the Series 2005-2 Excess Collection
Account.
 
If the amount paid pursuant to clause (i) of the preceding paragraph is not paid
in full on the date specified therein, then on each day following such
Distribution Date, the Administrator will allocate to the Series 2005-2
Collection Account on a daily basis all Designated Amounts collected on such
day.  On each following Distribution Date, the Trustee will withdraw a portion
of such Designated Amounts from the Series 2005-2 Collection Account and deposit
the same in the Series 2005-2 Distribution Account for distribution as follows:
 
(a)           to the non-consenting Series 2005-2 Noteholders, if any, prorata
an amount equal to the Designated Amounts in the Series 2005-2 Collection
Account as of the applicable Determination Date up to the aggregate outstanding
principal balance of the Series 2005-2 Notes held by the non-consenting Series
2005-2 Noteholders; and
 
(b)           any remaining Designated Amounts to the Series 2005-2 Excess
Collection Account.
 
If the Requisite Noteholders or the Surety Provider do not timely consent to
such waiver, the Designated Amounts will be re-allocated to the Series 2005-2
Excess Collection Account for allocation and distribution in accordance with the
terms of the Indenture and the Related Documents.
 
50

--------------------------------------------------------------------------------


In the event that the Series 2005-2 Rapid Amortization Period shall commence
after receipt by the Trustee of a Waiver Request, all such Designated Amounts
will thereafter be considered Principal Collections allocated to the Series
2005-2 Noteholders.
 
 
ARTICLE V
 
FORM OF SERIES 2005-2 NOTES
 
Section 5.1  Restricted Global Series 2005-2 Notes.  The Series 2005-2 Notes to
be issued in the United States will be issued in book-entry form and represented
by one or more permanent global Notes in fully registered form without interest
coupons (each, a “Restricted Global Series 2005-2 Note”), substantially in the
form set forth in Exhibit A-1, with such legends as may be applicable thereto as
set forth in the Base Indenture, and will be sold only in the United States (1)
initially to institutional accredited investors within the meaning of Regulation
D under the Securities Act in reliance on an exemption from the registration
requirements of the Securities Act and (2) thereafter to qualified institutional
buyers within the meaning of, and in reliance on, Rule 144A under the Securities
Act and shall be deposited on behalf of the purchasers of the Series 2005-2
Notes represented thereby, with the Trustee as custodian for DTC, and registered
in the name of Cede as DTC’s nominee, duly executed by ABRCF and authenticated
by the Trustee in the manner set forth in Section 2.4 of the Base Indenture.
 
Section 5.2  Temporary Global Series 2005-2 Notes; Permanent Global Series
2005-2 Notes.  The Series 2005-2 Notes to be issued outside the United States
will be issued and sold in transactions outside the United States in reliance on
Regulation S under the Securities Act, as provided in the applicable note
purchase agreement, and shall initially be issued in the form of one or more
temporary notes in registered form without interest coupons (each, a “Temporary
Global Series 2005-2 Note”), substantially in the form set forth in Exhibit A-2,
which shall be deposited on behalf of the purchasers of the Series 2005-2 Notes
represented thereby with a custodian for, and registered in the name of a
nominee of DTC, for the account of Euroclear Bank S.A./N.V., as operator of the
Euroclear System (“Euroclear”) or for Clearstream Banking, société anonyme
(“Clearstream”), duly executed by ABRCF and authenticated by the Trustee in the
manner set forth in Section 2.4 of the Base Indenture.  Interests in a Temporary
Global Series 2005-2 Note will be exchangeable, in whole or in part, for
interests in one or more permanent global notes in registered form without
interest coupons (each, a “Permanent Global Series 2005-2 Note”), substantially
in the form of Exhibits A-3, in accordance with the provisions of such Temporary
Global Series 2005-2 Note and the Base Indenture (as modified by this
Supplement).  Interests in a Permanent Global Series 2005-2 Note will be
exchangeable for a definitive Series 2005-2 Note in accordance with the
provisions of such Permanent Global Series 2005-2 Note and the Base Indenture
(as modified by this Supplement).
 
 
ARTICLE VI
 
GENERAL
 
Section 6.1  Optional Repurchase.  The Series 2005-2 Notes shall be subject to
repurchase by ABRCF at its option in accordance with Section 6.3 of the Base
Indenture on any
 
 
51

--------------------------------------------------------------------------------


 
Distribution Date after the Series 2005-2 Invested Amount is reduced to an
amount less than or equal to 10% of the Series 2005-2 Initial Invested Amount
(the “Series 2005-2 Repurchase Amount”); provided, however, that as a condition
precedent to any such optional repurchase on any Distribution Date on which no
Surety Default has occurred and is continuing, ABRCF shall have received the
consent of the Surety Provider.  The repurchase price for any Series 2005-2 Note
shall equal the aggregate outstanding principal balance of such Series 2005-2
Note (determined after giving effect to any payments of principal and interest
on such Distribution Date), plus accrued and unpaid interest on such outstanding
principal balance.
 
Section 6.2  Information.  The Trustee shall, within five (5) Business Days,
provide to the Series 2005-2 Noteholders, or their designated agent, and the
Surety Provider copies of all information furnished to the Trustee or ABRCF
pursuant to the Related Documents, as such information relates to the Series
2005-2 Notes or the Series 2005-2 Collateral.  In connection with any Preference
Amount payable under the Surety Bond, the Trustee shall furnish to the Surety
Provider its records evidencing the distributions of principal of and interest
on the Series 2005-2 Notes that have been made and subsequently recovered from
Series 2005-2 Noteholders and the dates on which such payments were made.
 
Section 6.3  Exhibits.  The following exhibits attached hereto supplement the
exhibits included in the Indenture.
 
Exhibit A-1
Form of Restricted Global Series 2005-2 Note
Exhibit A-2
Form of Temporary Global Series 2005-2 Note
Exhibit A-3
Form of Permanent Global Series 2005-2 Note
Exhibit B:
Form of Consent
Exhibit C:
Form of Series 2005-2 Demand Note
Exhibit D:
Form of Letter of Credit
Exhibit E:
Form of Lease Payment Deficit Notice
Exhibit F:
Form of Demand Notice
   

Section 6.4  Ratification of Base Indenture.  As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.
 
Section 6.5  Counterparts.  This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
Section 6.6  Governing Law.  This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.
 
Section 6.7  Amendments.  This Supplement may be modified or amended from time
to time with the consent of the Surety Provider and in accordance with the terms
of the Base Indenture; provided, however, that if, pursuant to the terms of the
Base Indenture or this Supplement, the consent of the Required Noteholders is
required for an amendment or
 
52

--------------------------------------------------------------------------------


modification of this Supplement, such requirement shall be satisfied if such
amendment or modification is consented to by the Series 2005-2 Noteholders
representing more than 50% of the aggregate outstanding principal amount of the
Series 2005-2 Notes.
 
Section 6.8  Discharge of Indenture.  Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2005-2
Notes without the consent of the Required Noteholders and, to the extent there
are any amounts due to a Series 2005-2 Interest Rate Swap Counterparty, each
such Series 2005-2 Interest Rate Swap Counterparty.
 
Section 6.9  Notice to Surety Provider, Rating Agencies and each Series 2005-2
Interest Rate Swap Counterparty.  The Trustee shall, within five (5) Business
Days, provide to the Surety Provider, each Rating Agency and each Series 2005-2
Interest Rate Swap Counterparty a copy of each notice, opinion of counsel,
certificate or other item delivered to, or required to be provided by, the
Trustee pursuant to this Supplement or any other Related Document.  Each such
opinion of counsel shall be addressed to the Surety Provider and each Series
2005-2 Interest Rate Swap Counterparty, shall be from counsel reasonably
acceptable to the Surety Provider and each Series 2005-2 Interest Rate Swap
Counterparty and shall be in form and substance reasonably acceptable to the
Surety Provider and each Series 2005-2 Interest Rate Swap Counterparty.  All
such notices, opinions, certificates or other items delivered to the Surety
Provider shall be forwarded to Assured Guaranty Corp., 1325 Avenue of the
Americas, 18th Floor, New York, New York, 10019, Attention:  General Counsel;
telephone: (212) 974-0100; facsimile: (212) 581-3268; e-mail:
riskmanagementdept@assuredguaranty.com and generalcounsel@assuredguaranty.com.
 
Section 6.10  Certain Rights of Surety Provider.  The Surety Provider shall be
deemed to be an Enhancement Provider entitled to receive confirmation of the
rating on the Series 2005-2 Notes (without regard to the Surety Bond) pursuant
to the definition of “Rating Agency Confirmation Condition.”  In addition, the
Surety Provider shall be deemed to be an Enhancement Provider entitled to
exercise the consent rights described in clause (ii) of the definition of
“Rating Agency Consent Condition.”
 
Section 6.11  Surety Provider Deemed Noteholder and Secured Party.  Except for
any period during which a Surety Default is continuing, the Surety Provider
shall be deemed to be the holder of 100% of the Series 2005-2 Notes for the
purposes of giving any and all consents, waivers (including, without limitation,
pursuant to Article III (other than an Amortization Event described in clauses
(f) and (g) thereof) Article IV and Section 6.7), approvals, instructions,
directions, requests, declarations and/or notices pursuant to the Base Indenture
and this Supplement.  Without the written consent of the Surety Provider, no
action shall be taken pursuant to the preceding sentence by the Series 2005-2
Noteholders during any period which a Surety Default is continuing if such
action would have a material adverse effect on the Surety Provider. Any
reference in the Base Indenture or the Related Documents (including, without
limitation, in Sections 2.3, 8.14, 9.1, 9.2 or 12.1 of the Base Indenture)
materially, adversely, or detrimentally affecting the rights or interests of the
Noteholders, or words of similar meaning, shall be deemed, for purposes of the
Series 2005-2 Notes, to refer to the rights or interests of the Surety
Provider.  The Surety Provider shall constitute an “Enhancement Provider” with
respect to the Series 2005-2 Notes for all purposes under the Indenture and the
other Related Documents.  
 
53

--------------------------------------------------------------------------------


Furthermore, the Surety Provider shall be deemed to be a “Secured Party” under
the Base Indenture and the Related Documents to the extent of amounts payable to
the Surety Provider pursuant to this Supplement and the Insurance
Agreement.   The Insurance Agreement shall constitute an “Enhancement Agreement”
with respect to the Series 2005-2 Notes for all purposes under the Indenture and
the Related Documents.  Moreover, wherever in the Related Documents money or
other property is assigned, conveyed, granted or held for, a filing is made for,
action is taken for or agreed to be taken for, or a representation or warranty
is made for the benefit of the Noteholders, the Surety Provider shall be deemed
to be the Noteholder with respect to 100% of the Series 2005-2 Notes for such
purposes.
 
Section 6.12  Capitalization of ABRCF.  ABRCF agrees that on the A&R Effective
Date it will have capitalization in an amount equal to or greater than 3% of the
sum of (x) the Series 2005-2 Invested Amount and (y) the invested amount of the
Series 2002-2 Notes, the Series 2002-3 Notes, the Series 2003-2 Notes, the
Series 2003-3 Notes, the Series 2003-4 Notes, the Series 2003-5 Notes, the
Series 2004-1 Notes, the Series 2004-2 Notes, the Series 2005-1 Notes, the
Series 2005-2 Notes, the Series 2005-4 Notes, the Series 2006-1 Notes, the
Series 2006-2 Notes, the Series 2007-2 Notes and the Series 2008-1 Notes.
 
Section 6.13  [RESERVED]
 
Section 6.14  Third Party Beneficiary.  The Surety Provider and each Series
2005-2 Interest Rate Swap Counterparty is an express third party beneficiary of
(i) the Base Indenture to the extent of provisions relating to any Enhancement
Provider and (ii) this Supplement.
 
Section 6.15  Prior Notice by Trustee to Surety Provider.  Subject to Section
10.1 of the Base Indenture, the Trustee agrees that, so long as no Amortization
Event shall have occurred and be continuing with respect to any Series of Notes
other than the Series 2005-2 Notes, it shall not exercise any rights or remedies
available to it as a result of the occurrence of an Amortization Event with
respect to the Series 2005-2 Notes (except those set forth in clauses (f) and
(g) of Article III) or a Series 2005-2 Limited Liquidation Event of Default
until after the Trustee has given prior written notice thereof to the Surety
Provider and each Series 2005-2 Interest Rate Swap Counterparty and obtained the
direction of the Required Noteholders with respect to the Series 2005-2
Notes.  The Trustee agrees to notify the Surety Provider promptly following any
exercise of rights or remedies available to it as a result of the occurrence of
any Amortization Event or a Series 2005-2 Limited Liquidation Event of Default.
 
Section 6.16  Effect of Payments by the Surety Provider.  Anything herein to the
contrary notwithstanding, any distribution of principal of or interest on the
Series 2005-2 Notes that is made with moneys received pursuant to the terms of
the Surety Bond shall not (except for the purpose of calculating the Principal
Deficit Amount) be considered payment of the Series 2005-2 Notes by ABRCF.  The
Trustee acknowledges that, without the need for any further action on the part
of the Surety Provider, (i) to the extent the Surety Provider makes payments,
directly or indirectly, on account of principal of or interest on the
Series 2005-2 Notes to the Trustee for the benefit of the Series 2005-2
Noteholders or to the Series 2005-2 Noteholders (including any Preference
Amounts as defined in the Surety Bond), the Surety Provider will be fully
subrogated to the rights of such Series 2005-2 Noteholders to receive such
principal and interest and will be deemed to the extent of the payments so made
to be a
 
54

--------------------------------------------------------------------------------


Series 2005-2 Noteholder and (ii) the Surety Provider shall be paid principal
and interest in its capacity as a Series 2005-2 Noteholder until all such
payments by the Surety Provider have been fully reimbursed, but only from the
sources and in the manner provided herein for the distribution of such principal
and interest and in each case only after the Series 2005-2 Noteholders have
received all payments of principal and interest due to them hereunder on the
related Distribution Date.
 
Section 6.17  Series 2005-2 Demand Notes.  Other than pursuant to a demand
thereon pursuant to Section 2.5, ABRCF shall not reduce the amount of the Series
2005-2 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2005-2 Demand Notes after such
reduction or forgiveness is less than the Series 2005-2 Letter of Credit
Liquidity Amount.  ABRCF shall not agree to any amendment of the Series 2005-2
Demand Notes without first satisfying the Rating Agency Confirmation Condition
and the Rating Agency Consent Condition.
 
Section 6.18  Subrogation.  In furtherance of and not in limitation of the
Surety Provider’s equitable right of subrogation, each of the Trustee and ABRCF
acknowledge that, to the extent of any payment made by the Surety Provider under
the Surety Bond with respect to interest on or principal of the Series 2005-2
Notes, including any Preference Amount, as defined in the Surety Bond, the
Surety Provider is to be fully subrogated to the extent of such payment and any
additional interest due on any late payment, to the rights of the Series 2005-2
Noteholders under the Indenture.  Each of ABRCF and the Trustee agree to such
subrogation and, further, agree to take such actions as the Surety Provider may
reasonably request in writing to evidence such subrogation.
 
Section 6.19  Termination of Supplement.  This Supplement shall cease to be of
further effect when all outstanding Series 2005-2 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2005-2 Notes which have been replaced or paid) to the Trustee for
cancellation, ABRCF has paid all sums payable hereunder, the Surety Provider has
been paid all Surety Provider Fees and all other Surety Provider Reimbursement
Amounts due under this Supplement and the Insurance Agreement, the Series 2005-2
Interest Rate Swaps have been terminated and there are no amounts due and owing
thereunder and, if the Series 2005-2 Demand Note Payment Amount on the Series
2005-2 Letter of Credit Termination Date was greater than zero, all amounts have
been withdrawn from the Series 2005-2 Cash Collateral Account in accordance with
Section 2.8(i).
 
Section 6.20  Condition to Termination of ABRCF’s Obligations.  Notwithstanding
anything to the contrary in Section 11.1 of the Base Indenture, so long as this
Supplement is in effect, ABRCF may not terminate its obligations under the
Indenture unless ABRCF shall have delivered to the Surety Provider and each
Series 2005-2 Interest Rate Swap Counterparty an Opinion of Counsel, in form and
substance acceptable to the Surety Provider and each Series 2005-2 Interest Rate
Swap Counterparty, to the effect that, in the event of a bankruptcy proceeding
under the Bankruptcy Code in respect of ABRCF, the Lessor or any Lessee, the
bankruptcy court would not avoid any amounts distributed to the Series 2005-2
Noteholders, the Surety Provider or any Series 2005-2 Interest Rate Swap
Counterparty in connection with such termination.
 
 
55

--------------------------------------------------------------------------------


Section 6.21  Confidential Information.
 
(a)  The Trustee and each Series 2005-2 Note Owner agrees, by its acceptance and
holding of a beneficial interest in a Series 2005-2 Note, to maintain the
confidentiality of all Confidential Information in accordance with procedures
adopted by the Trustee or such Series 2005-2 Note Owner in good faith to protect
confidential information of third parties delivered to such Person; provided,
that such Person may deliver or disclose Confidential Information to:  (i) such
Person’s directors, trustees, officers, employees, agents, attorneys,
independent or internal auditors and affiliates who agree to hold confidential
the Confidential Information substantially in accordance with the terms of this
Section 6.21; (ii) such Person’s financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 6.21; (iii) any other
Series 2005-2 Note Owner; (iv) any Person of the type that would be, to such
Person’s knowledge, permitted to acquire an interest in the Series 2005-2 Notes
in accordance with the requirements of the Indenture to which such Person sells
or offers to sell any such Series 2005-2 Note or any part thereof and that
agrees to hold confidential the Confidential Information substantially in
accordance with this Section 6.21 (or in accordance with such other
confidentiality procedures as are acceptable to ABRCF); (v) any federal or state
or other regulatory, governmental or judicial authority having jurisdiction over
such Person; (vi) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about the investment portfolio of such Person, (vii) any
reinsurers or liquidity or credit providers that agree to hold confidential the
Confidential Information substantially in accordance with this Section 6.21 (or
in accordance with such other confidentiality procedures as are acceptable to
ABRCF); (viii) any other Person with the consent of ABRCF; or (ix) any other
Person to which such delivery or disclosure may be necessary or appropriate (A)
to effect compliance with any law, rule, regulation, statute or order applicable
to such Person, (B) in response to any subpoena or other legal process upon
prior notice to ABRCF (unless prohibited by applicable law, rule, order or
decree or other requirement having the force of law), (C) in connection with any
litigation to which such Person is a party upon prior notice to ABRCF (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law) or (D) if an Amortization Event with respect to the Series
2005-2 Notes has occurred and is continuing, to the extent such Person may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under the
Series 2005-2 Notes, the Indenture or any other Related Document; and provided,
further, however, that delivery to any Series 2005-2 Note Owner of any report or
information required by the terms of the Indenture to be provided to such Series
2005-2 Note Owner shall not be a violation of this Section 6.21.  Each Series
2005-2 Note Owner agrees, by acceptance of a beneficial interest in a Series
2005-2 Note, except as set forth in clauses (v), (vi) and (ix) above, that it
shall use the Confidential Information for the sole purpose of making an
investment in the Series 2005-2 Notes or administering its investment in the
Series 2005-2 Notes.  In the event of any required disclosure of the
Confidential Information by such Series 2005-2 Note Owner, such Series 2005-2
Note Owner agrees to use reasonable efforts to protect the confidentiality of
the Confidential Information.
 
(b)           For the purposes of this Section 6.21, “Confidential Information”
means information delivered to the Trustee or any Series 2005-2 Note Owner by or
on behalf of ABRCF in connection with and relating to the transactions
contemplated by or otherwise pursuant to the Indenture and the Related
Documents; provided, that such term does not include
 
56

--------------------------------------------------------------------------------


information that:  (i) was publicly known or otherwise known to the Trustee or
such Series 2005-2 Note Owner prior to the time of such disclosure; (ii)
subsequently becomes publicly known through no act or omission by the Trustee,
any Series 2005-2 Note Owner or any person acting on behalf of the Trustee or
any Series 2005-2 Note Owner; (iii) otherwise is known or becomes known to the
Trustee or any Series 2005-2 Note Owner other than (x) through disclosure by
ABRCF or (y) as a result of the breach of a fiduciary duty to ABRCF or a
contractual duty to ABRCF; or (iv) is allowed to be treated as non-confidential
by consent of ABRCF.
 
(c)           Notwithstanding the provisions set forth in Section 6.11, the
Surety Provider shall be bound by the confidentiality provisions set forth in
the Insurance Agreement in lieu of this Section 6.21.
 
Section 6.22  Conditions to Effectiveness.
 
This Supplement shall become effective on the date on which the following
conditions have been satisfied:
 
(a)  the conditions precedent to amendment of the Original 2005-2 Supplement
contained in the Base Indenture and the Original 2005-2 Supplement have been
satisfied;
 
(b)  the Rating Agency Consent Condition shall have been satisfied with respect
to the amendment and restatement of the Original Series Supplement and the
transactions contemplated thereby;
 
(c)  (i) each of the Surety Provider, the Trustee and ABRCF shall have executed
the Insurance Agreement and the Premium Letter; (ii) each of the Terminated
Surety Provider, the Trustee and ABRCF shall have executed the Terminated Surety
Provider Consent and Release Letter; and (iii) each of ABRCF, the Trustee and
the Series 2005-2 Noteholders shall have executed the Series 2005-2 Noteholder
Consent Letter; and
 
(d)  simultaneously with the release of the executed documents set forth in this
Section 6.22, (i) the Surety Provider shall have issued the Surety Bond to the
Trustee for the benefit of the Series 2005-2 Noteholders and (ii) the Trustee
shall cancel and release the Terminated Surety Bond pursuant to the Terminated
Surety Provider Consent and Release Letter.
 


57

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, ABRCF and the Trustee have caused this Supplement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 

   
AVIS BUDGET RENTAL CAR FUNDING(AESOP) LLC
 
 
     
/s/: David Calabria
   
By:
Name:  David Calabria
Title:  Assistant Treasurer
 



 
 
 

--------------------------------------------------------------------------------


 





   
THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
     
/s/: Sally R. Tokich
   
By:
   




   
THE BANK OF NEW YORK TRUST COMPANY, N.A., as Series 2005-2 Agent
   
By:
/s/: Sally R. Tokich
     
Name: Sally R. Tokich
Title:  Assistant Vice President
 

 

